Exhibit 10.1

 

 

 

TENTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2014

among

RESTORATION HARDWARE, INC.,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

and

The Other Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO BANK, NATIONAL ASSOCIATION

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      2     
1.01    Defined Terms      2      1.02    Other Interpretive Provisions      51
     1.03    Accounting Terms      52      1.04    Rounding      53      1.05   
Times of Day      53      1.06    Letter of Credit Amounts      53    ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS      53      2.01    Domestic Loans and
Canadian Loans      53      2.02    Borrowings, Conversions and Continuations of
Loans.      54      2.03    Letters of Credit.      57      2.04    Swing Line
Loans.      65      2.05    Prepayments.      68      2.06    Termination or
Reduction of Commitments.      70      2.07    Repayment of Loans.      71     
2.08    Interest.      71      2.09    Fees      72      2.10    Computation of
Interest and Fees      72      2.11    Evidence of Debt.      72      2.12   
Payments Generally; Agent’s Clawback.      73      2.13    Sharing of Payments
by Lenders      74      2.14    Settlement Amongst Lenders      75      2.15   
Increase in Commitments.      76    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY; APPOINTMENT OF LEAD BORROWER      77      3.01    Taxes.      77   
  3.02    Illegality      79      3.03    Inability to Determine Rates      80
     3.04    Increased Costs; Reserves on LIBOR Rate Loans and BA Equivalent
Loans.      80      3.05    Compensation for Losses      82      3.06   
Mitigation Obligations; Replacement of Lenders.      82      3.07    Survival   
  83      3.08    Designation of Lead Borrower as Domestic Borrowers’ Agent.   
  83    ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      83      4.01
   Conditions to Effectiveness      83      4.02    Conditions to all Credit
Extensions      86    ARTICLE V REPRESENTATIONS AND WARRANTIES      87      5.01
   Existence, Qualification and Power      87      5.02    Authorization; No
Contravention      87      5.03    Governmental Authorization; Other Consents   
  87      5.04    Binding Effect      87      5.05    Financial Statements; No
Material Adverse Effect.      88   

 

(i)



--------------------------------------------------------------------------------

  5.06    Litigation      88      5.07    No Default      88      5.08   
Ownership of Property; Liens      89      5.09    Environmental Compliance.     
89      5.10    Insurance      90      5.11    Taxes      90      5.12    ERISA
Compliance; Canadian Pension Plans.      90      5.13    Subsidiaries; Equity
Interests      91      5.14    Margin Regulations; Investment Company Act.     
91      5.15    Disclosure      91      5.16    Compliance with Laws      91   
  5.17    Intellectual Property; Licenses, Etc.      92      5.18    Labor
Matters.      92      5.19    Security Documents.      92      5.20    Solvency
     93      5.21    Deposit Accounts; Credit Card Arrangements.      93     
5.22    Brokers      93      5.23    Customer and Trade Relations      94     
5.24    Material Contracts      94      5.25    Casualty      94    ARTICLE VI
AFFIRMATIVE COVENANTS      94      6.01    Financial Statements      94     
6.02    Certificates; Other Information      95      6.03    Notices      97   
  6.04    Payment of Obligations      97      6.05    Preservation of Existence,
Etc.      98      6.06    Maintenance of Properties      98      6.07   
Maintenance of Insurance      98      6.08    Compliance with Laws      99     
6.09    Books and Records; Accountants.      99      6.10    Inspection Rights.
     100      6.11    Additional Loan Parties      100      6.12    Cash
Management.      101      6.13    Information Regarding the Collateral.      102
     6.14    Physical Inventories.      103      6.15    Environmental Laws.   
  103      6.16    Further Assurances.      103      6.17    Compliance with
Terms of Leaseholds.      104      6.18    Material Contracts      104   
ARTICLE VII NEGATIVE COVENANTS      104      7.01    Liens      104      7.02   
Investments      105      7.03    Indebtedness; Disqualified Stock; Equity
Issuances      105      7.04    Fundamental Changes      105      7.05   
Dispositions      105      7.06    Restricted Payments      105      7.07   
Prepayments of Indebtedness      106      7.08    Change in Nature of Business
     106      7.09    Transactions with Affiliates      107   

 

(ii)



--------------------------------------------------------------------------------

  7.10    Burdensome Agreements      107      7.11    Use of Proceeds      107
     7.12    Amendment of Material Documents.      107      7.13    Fiscal Year.
     108      7.14    Deposit Accounts; Credit Card Processors.      108     
7.15    Consolidated Fixed Charge Coverage Ratio.      108      7.16    Canadian
Pension Plans.      108    ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      108
     8.01    Events of Default      108      8.02    Remedies Upon Event of
Default      111      8.03    Application of Funds      112    ARTICLE IX THE
AGENT      115      9.01    Appointment and Authority.      115      9.02   
Rights as a Lender      115      9.03    Exculpatory Provisions      115     
9.04    Reliance by Agent.      116      9.05    Delegation of Duties      116
     9.06    Resignation of Agent      117      9.07    Non-Reliance on Agent
and Other Lenders      117      9.08    No Other Duties, Etc.      117      9.09
   Agent May File Proofs of Claim      117      9.10    Collateral and Guaranty
Matters      118      9.11    Notice of Transfer.      119      9.12    Reports
and Financial Statements.      119      9.13    Agency for Perfection.      120
     9.14    Indemnification of Agent      120      9.15    Relation among
Lenders      120      9.16    Defaulting Lender.      120      9.17    Risk
Participation.      122    ARTICLE X MISCELLANEOUS      123      10.01   
Amendments, Etc.      123      10.02    Notices; Effectiveness; Electronic
Communications.      125      10.03    No Waiver; Cumulative Remedies      126
     10.04    Expenses; Indemnity; Damage Waiver.      126      10.05   
Payments Set Aside      128      10.06    Successors and Assigns.      128     
10.07    Treatment of Certain Information; Confidentiality      131      10.08
   Right of Setoff      132      10.09    Interest Rate Limitation      133     
10.10    Counterparts; Integration; Effectiveness      133      10.11   
Survival      133      10.12    Severability      133      10.13    Replacement
of Lenders      133      10.14    Governing Law; Jurisdiction; Etc.      134   
  10.15    Waiver of Jury Trial      135      10.16    No Advisory or Fiduciary
Responsibility      135      10.17    USA PATRIOT Act Notice      136      10.18
   Foreign Asset Control Regulations      136   

 

(iii)



--------------------------------------------------------------------------------

  10.19    Canadian Anti-Money Laundering Legislation.      136      10.20   
Time of the Essence      137      10.21    Press Releases.      137      10.22
   Judgment Currency.      137      10.23    Additional Waivers.      138     
10.24    No Strict Construction.      139      10.25    Attachments.      139   
  10.26    Limitation of Canadian Borrower Liability.      139      10.27   
Amendment and Restatement.      140      10.28    Language.      140      10.29
   Keepwell.      140     

SIGNATURES

     S-141   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

 

2.01

     Commitments and Applicable Percentages  

5.01

     Loan Parties Organizational Information  

5.08(b)(1)

     Owned Real Estate  

5.08(b)(2)

     Leased Real Estate  

5.10

     Insurance  

5.11

     Taxes  

5.13

     Subsidiaries; Other Equity Investments  

5.18

     Collective Bargaining Agreements  

5.21(a)

     DDAs  

5.21(b)

     Credit Card Arrangements  

5.24

     Material Contracts  

6.02

     Financial and Collateral Reporting  

7.01

     Existing Liens  

7.02

     Existing Investments  

7.03

     Existing Indebtedness  

10.02

     Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

       Form of  

A-1

     Domestic Loan Notice  

A-2

     Canadian Loan Notice  

B

     Swing Line Loan Notice  

C-1

     Domestic Note  

C-2

     Canadian Note  

C-3

     Swing Line Note  

D

     Compliance Certificate  

E

     Assignment and Assumption  

F

     Borrowing Base Certificate  

G

     Credit Card Notification

 

(v)



--------------------------------------------------------------------------------

TENTH AMENDED AND RESTATED CREDIT AGREEMENT

This TENTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of November 24, 2014, among

RESTORATION HARDWARE, INC., a Delaware corporation, as a Domestic Borrower and
the Lead Borrower (as hereinafter defined);

the Other Domestic Borrowers (as hereinafter defined);

RESTORATION HARDWARE CANADA, INC., a British Columbia company, as the Canadian
Borrower;

the Guarantors;

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent; and

JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Documentation
Agents.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Domestic Lenders make available
to the Domestic Borrowers a revolving credit facility (including a letter of
credit sub-facility) in an initial maximum amount not to exceed $600,000,000,
the proceeds of which shall be used by the Domestic Borrowers for purposes
permitted under, and otherwise in accordance with and subject to the terms of,
this Agreement;

WHEREAS, the Borrowers have requested that the Canadian Lenders make available
to the Canadian Borrower a revolving credit sub-facility in the maximum
principal amount of $10,000,000, the proceeds of which shall be used by the
Canadian Borrower for purposes permitted under, and otherwise in accordance with
and subject to the terms of, this Agreement;

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Agent thereunder, and the lenders party thereto,
on the other hand, previously entered into an Ninth Amended and Restated Credit
Agreement dated as of August 3, 2011 (as amended and in effect, the “Existing
Credit Agreement”), pursuant to which the lenders party thereto provided the
Borrowers with certain financial accommodations;

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agent desire to amend and restate the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as set
forth herein (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Domestic Availability at least equal to the greater of (x) twelve and
one-half percent (12.5%) of the Loan Cap, or (y) $22,500,000, in each case for
five (5) consecutive Business Days. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Domestic Availability as required hereunder, until
Domestic Availability has exceeded the greater of (x) twelve and one-half
percent (12.5%) of Loan Cap, or (y) $22,500,000 for sixty (60) consecutive
calendar days, in which case an Accelerated Borrowing Base Delivery Event shall
no longer be deemed to be continuing for purposes of this Agreement. The
termination of an Accelerated Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Borrowing Base Delivery Event in the event that the conditions set forth in this
definition again arise.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.23(d).

“Account” means “accounts” as defined in the UCC or the PPSA, as applicable, and
also means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Acquisition” means, with respect to any Person, any transaction that
constitutes, or is part of a group of transactions which are part of a common
plan for, (a) a purchase of a Controlling interest in the Equity Interests of
any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of, another Person or of any business unit of
another Person, (c) any merger, amalgamation or consolidation of such Person
with any other Person or (d) any other transaction or series of transactions
resulting in the acquisition of all or substantially all of the assets or Store
locations of any Person.

“Act” shall have the meaning provided in Section 10.17.

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

-2-



--------------------------------------------------------------------------------

“Adjustment Date” means the first day after the end of each Fiscal Quarter.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 20% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 20% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

“Agent” means collectively, the Administrative Agent and the Collateral Agent,
and individually means either of them, as applicable.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as any Agent may from
time to time notify the Lead Borrower and the Lenders.

“Aggregate Borrowing Base” means the sum of the Domestic Borrowing Base and the
Canadian Borrowing Base.

“Aggregate Commitments” means the aggregate of the Canadian Commitments and the
Domestic Commitments. As of the Effective Date, the Aggregate Commitments are
$600,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“AML Legislation” has the meaning specified in Section 10.19.

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

(a) From and after the Effective Date until the first Adjustment Date occurring
on February 1, 2015, the percentages set forth in Level II of the pricing grid
below; and

(b) On and after the first Adjustment Date occurring on February 1, 2015 and on
each Adjustment Date thereafter, the percentages set forth in the following
pricing grid based upon the average daily Domestic Availability during the
Fiscal Quarter ended immediately preceding such Adjustment Date; provided,
however, that if any Borrowing Base Certificate is at any time restated or
otherwise revised (including as a result of an audit), or if the information set
forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect, in each case, in a way that affects such average daily Domestic
Availability such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

-3-



--------------------------------------------------------------------------------

Level

 

Average Daily

Domestic

Availability for the

immediately

preceding Fiscal

Quarter

 

Base Rate

Margin, U.S.

Index Rate

Margin and

Canadian

Prime Rate

Margin

 

LIBOR Margin

and BA Rate

Margin

I

  Less than 30% of the Loan Cap   0.75%   1.75%

II

  Equal to or greater than 30% of the Loan Cap but less than or equal to 60% of
the Loan Cap   0.50%   1.50%

III

  Greater than 60% of the Loan Cap   0.25%   1.25%

“Applicable Percentage” means, with respect to (a) any Domestic Lender at any
time, the percentage (carried out to the ninth decimal place) of the Domestic
Total Commitments represented by such Domestic Lender’s Domestic Commitment at
such time, (b) any Canadian Lender at any time, the percentage (carried out to
the ninth decimal place) of the Canadian Total Commitments represented by such
Canadian Lender’s Canadian Commitment at such time, and (c) any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
Domestic Commitments and/or Canadian Commitments of each Lender to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 2.06 or Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to fifty percent (50%) of
the Applicable Margin for LIBOR Rate Loans, and (b) with respect to Standby
Letters of Credit, a per annum rate equal to the Applicable Margin for LIBOR
Rate Loans.

 

-4-



--------------------------------------------------------------------------------

“Appraised Value” means, with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ended February 1,
2014, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in its Permitted
Discretion as being appropriate (a) to reflect the impediments to the Agent’s
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Agent determines may need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which the Agent believes in good faith could adversely
affect any component of the Canadian Borrowing Base or the Domestic Borrowing
Base, or (d) to reflect that a Default or an Event of Default then exists.
Without limiting the generality of the foregoing, Availability Reserves may
include, in the Agent’s Permitted Discretion (but are not limited to) reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
which is being imported into the United

 

-5-



--------------------------------------------------------------------------------

States or Canada; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and similar Governmental Authorities and other Taxes
which may have priority over the interests of the Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) customer deposits, (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (viii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Agent in the
Collateral, (ix) the Agent’s estimate of Canadian Priority Payable Reserves;
(x) Cash Management Reserves, (xi) Bank Products Reserves, and (xii) royalties
payable in respect of licensed merchandise.

“BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Article II.

“BA Equivalent Borrowing” means any Borrowing comprised of BA Equivalent Loans.

“BA Rate” means, for the Interest Period applicable to a BA Equivalent Loan, the
rate of interest per annum equal to the average annual rate applicable to CD$
bankers’ acceptances having an identical or comparable term as the proposed BA
Equivalent Loan displayed and identified as such on the display referred to as
the “CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at approximately 10:00 A.M. (Toronto time) on such day (or, if
such day is not a Business Day, as of 10:00 A.M. (Toronto time) on the
immediately preceding Business Day), plus five (5) basis points; provided that
if such rates do not appear on the CDOR Page at such time on such date, the rate
for such date will be the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by the
Agent is then offering to purchase CD$ bankers’ acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term), plus five (5) basis points.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch), a banking corporation carrying on business under the Bank Act
(Canada).

“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.

“Bank Products” means any services of facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective Affiliates or branches,
including, without limitation, on account of (a) Swap Contracts, (b) purchase
cards, and (c) supply chain finance services (including, without limitation,
trade payable services and supplier accounts receivable purchases), but
excluding Cash Management Services.

“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Lender.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime

 

-6-



--------------------------------------------------------------------------------

rate”; (b) the Federal Funds Rate for such day, plus 0.50%; and (c) the LIBOR
Rate for a one month interest period as determined on such day, plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in Bank of America’s prime rate, the Federal Funds Rate or the LIBOR Rate,
respectively, shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Account” means each DDA subject to a Blocked Account Agreement.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of such account by the Agent and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Agent, without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means, individually and collectively, the Lead Borrower, the Other
Domestic Borrowers, the Canadian Borrower, and any other Person who subsequently
becomes a Borrower hereunder.

“Borrowing” means a Canadian Borrowing or a Domestic Borrowing, as applicable,
or a Swing Line Borrowing, as the context may require.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Domestic Borrowing Base and
the Canadian Borrowing Base as provided for hereunder from time to time),
executed and certified as accurate and complete by a Responsible Officer of the
Lead Borrower which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market and
provided further that when used in connection with any Loan by a Canadian
Lender, the term “Business Day” shall also exclude any day on which banks are
authorized or required by law to be closed in Toronto, Ontario, or Vancouver,
British Columbia, Canada.

“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of the Equivalent CD$ Amount of:

 

-7-



--------------------------------------------------------------------------------

(a) the Canadian Loan Cap

minus

(b) the Canadian Total Outstandings on such date.

“Canadian Borrower” means Restoration Hardware Canada, Inc., a company
incorporated under the laws of British Columbia.

“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian Loans
of the same Type and, in the case of BA Equivalent Loans or LIBOR Rate Loans,
having the same Interest Period made by each of the Canadian Lenders pursuant to
Article II.

“Canadian Borrowing Base” means, at any time of calculation, an amount equal to
the Equivalent CD$ Amount of:

(a) the face amount of Eligible Credit Card Receivables of the Canadian
Borrower, net of Receivables Reserves, multiplied by 90%;

plus

(b) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower, net of Inventory
Reserves, multiplied by (iii) the Cost of Eligible Inventory of the Canadian
Borrower;

minus

(c) without duplication of any Receivables Reserves or Inventory Reserves, the
amount of all Availability Reserves then applicable to the Canadian Loan
Parties.

“Canadian Commitments” means, as to each Canadian Lender, its obligation to
(a) make Canadian Loans to the Canadian Borrower pursuant to Article II and
(b) purchase participations in Canadian L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Canadian Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Canadian Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Canadian Concentration Account” has the meaning provided in Section 6.12(b).

“Canadian Credit Extensions” shall mean the making of a Canadian Loan to the
Canadian Borrower or any Canadian L/C Credit Extensions.

“Canadian Credit Party” or “Canadian Credit Parties” means (a) individually,
(i) each Canadian Lender and each of its Affiliates and branches to whom any
Canadian Liabilities are owed, (ii) the Agent, (iii) each L/C Issuer with
respect to Canadian Letters of Credit, (iv) the Arranger, (v) each beneficiary
of each indemnification obligation undertaken by any Canadian Loan Party under
any Loan Document, (vi) any other Person to whom Canadian Liabilities under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Canadian Dollars” and “CD$” refer to lawful money of Canada.

 

-8-



--------------------------------------------------------------------------------

“Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Commitments from time to time or at any time, each of which is a
Canadian Qualified Lender unless otherwise permitted in this Agreement.

“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Canadian Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments. A permanent reduction of the Canadian Total
Commitments shall require a corresponding reduction in the Canadian Letter of
Credit Sublimit; provided, however, that if the Canadian Total Commitments are
reduced to an amount less than the Canadian Letter of Credit Sublimit, then the
Canadian Letter of Credit Sublimit shall be reduced to an amount equal to (or,
at Canadian Borrower’s option, less than) the Canadian Total Commitments.

“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Loan Party arising under any
Loan Document or otherwise with respect to any Canadian Loan or Canadian Letter
of Credit (including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral therefor), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs, expenses and indemnities that accrue after the
commencement by or against any Canadian Loan Party or any Affiliate or branch
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Canadian Liabilities.

“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower (to the extent based on Canadian Availability) under Article
II.

“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Canadian Total Commitments and (b) the Canadian Borrowing Base.

“Canadian Loan Notice” means a notice of (a) a Canadian Borrowing, (b) a
Conversion of Canadian Loans from one Type to the other, or (c) a continuation
of BA Equivalent Loans or LIBOR Rate Loans of the Canadian Borrower, pursuant to
Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Canadian Subsidiary that is or becomes a guarantor of the Canadian Liabilities.
“Canadian Loan Party” means any one of such Persons.

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit C-2.

“Canadian Overadvance” means a Canadian Credit Extension to the extent that,
immediately after its having been made, Canadian Availability is less than zero.

 

-9-



--------------------------------------------------------------------------------

“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or similar legislation of another Canadian province or
territory and the Income Tax Act (Canada) or other tax statute or regulation in
Canada and that is either (a) maintained or sponsored by any Canadian Loan Party
or any Canadian Subsidiary for employees or former employees, or (b) maintained
pursuant to a collective bargaining agreement, or other arrangement under which
more than one employer makes contributions and to which any Canadian Loan Party
or any Canadian Subsidiary is making or accruing an obligation to make
contributions or has made or accrued such contributions.

“Canadian Prime Rate” means, for any day, the greatest of (i) the fluctuating
rate of interest per annum equal to the rate of interest in effect for such day
as publicly announced from time to time by Bank of America-Canada Branch as its
reference rate of interest for loans made in CD$ and designated as its “prime”
rate being a rate set by Bank of America-Canada Branch based upon various
factors, including Bank of America-Canada Branch’s costs and desired return,
general economic conditions and other factors and is used as a reference point
for pricing some loans, provided that in the event that the Bank of
America-Canada Branch (including any successor or assignor) does not at any time
publicly announce a prime rate, such rate shall be the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by the Agent,
(ii) the Bank of Canada Overnight Rate, plus 0.50%, and (iii) the BA Rate for a
one month Interest Period as determined on such day, plus 1.00%. Any change in
the prime rate announced by the Bank of America-Canada Branch shall take effect
at the opening of business on the day specified in the public announcement of
such change. Each interest rate based on the Canadian Prime Rate hereunder,
shall be adjusted simultaneously with any change in the Canadian Prime Rate.

“Canadian Prime Rate Loan” means a Canadian Loan in CD$ that bears interest
based on the Canadian Prime Rate.

“Canadian Priority Payable Reserves” means, at any time, without duplication,
the obligations, liabilities and indebtedness at such time which have, or could
in any proceeding have, a trust, deemed trust, constructive trust, right of
garnishment, right of distress, charge or statutory Lien imposed to provide for
payment or Liens ranking or capable of ranking senior to or pari passu with
Liens securing the Canadian Liabilities on any of the Collateral under federal,
provincial, state, county, territorial, municipal, or local law including, to
the extent that there is such a trust, statutory Liens or Liens in respect of
the specified item that has or is capable of having such rank, claims for
unremitted and accelerated rents, utilities, taxes (including sales taxes, value
added taxes, amounts deducted or withheld or not paid and remitted when due
under the Income Tax Act (Canada), excise taxes, goods and services taxes
(“GST”) and harmonized sales taxes (“HST”) payable pursuant to Part IX of the
Excise Tax Act (Canada) or similar taxes under provincial or territorial law),
the claims of a labourer or worker (whether full-time or part-time) who is owed
wages (including any amounts protected by the Wage Earner Protection Program Act
(Canada) or secured by Section 81.3 or 81.4 of the BIA), salaries, commissions,
disbursements, compensation or other amounts (such as union dues payable on
behalf of employees) by the Canadian Loan Parties, vacation pay, severance pay,
employee source deductions, workers’ compensation obligations, government
royalties or pension fund obligations (including claims in respect of, and all
amounts currently or past due and not contributed, remitted or paid to, or
pursuant to, any Canadian Pension Plan, the Pension Benefits Act (Ontario) or
any similar law, together with the aggregate value, determined in accordance
with GAAP, of all Eligible Inventory which may be or may become subject to a
right of a supplier to recover possession thereof or to exercise rights of
revendication with respect thereto under any federal, provincial, state, county,
municipal, territorial or local law, including Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the BIA or
the Civil Code of Québec.

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to

 

-10-



--------------------------------------------------------------------------------

Section 522.21 of the Bank Act (Canada) or is not a foreign bank for purposes of
the Bank Act (Canada), and if such financial institution is not resident in
Canada and is not deemed to be resident in Canada for purposes of the Income Tax
Act (Canada), then such financial institution deals at arm’s length with each
Canadian Credit Party for purposes of the Income Tax Act (Canada).

“Canadian Security Documents” means (a) the Security Agreement dated as of
August 3, 2011 between the Canadian Borrower and the Agent for the benefit of
the Canadian Credit Parties and (b) each other security agreement or other
instrument or document executed and delivered by any Canadian Loan Party to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien on
assets of any Canadian Loan Party for the benefit of the Canadian Credit
Parties, as security for the Canadian Liabilities.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders. On the Effective Date, the Canadian Total Commitments are
$10,000,000.

“Canadian Total Outstandings” as of any day, shall be equal to the sum of
(a) the principal balance of all Canadian Loans then outstanding, and (b) the
then amount of the Canadian L/C Credit Extensions.

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided that in no event shall obligations
under any leases accounted for as “build-to-suit” transactions under ASC
840-40-55-2 or as a “financing” or using the “deposit method” under ASC
840-40-25-11 be included in any calculation of the amount of Capital Lease
Obligations.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Domestic Loan Parties with Bank of America, and in the name
of the Agent (or as the Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Agent, and, in the case of the Canadian
Borrower, a non-interest bearing account established by the Canadian Borrower
with the Agent at Bank of America-Canada branch under the sole and exclusive
dominion and control of the Agent, in each case in which deposits are required
to be made in accordance with Section 2.03(g) or 8.02(c).

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Lenders, as collateral for L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), L/C Obligations, cash or deposit account balances or, if
the Agent and the L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

-11-



--------------------------------------------------------------------------------

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure (after the Effective Date) of the Domestic
Borrowers to maintain Domestic Availability of at least the greater of
(x) $20,000,000 and (y) ten percent (10%) of the Loan Cap. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(i) so long as such Event of Default has not been waived by the Required
Lenders, and (ii) if the Cash Dominion Event arises as a result of the Domestic
Borrowers’ failure to achieve Domestic Availability as required hereunder, until
the first day on which Domestic Availability shall have exceeded the greater of
(1) $20,000,000 and (2) ten percent (10%) of the Loan Cap for thirty
(30) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and Domestic Availability exceeds the required amount for
thirty (30) consecutive days) at all times during any Fiscal Year after a Cash
Dominion Event has occurred and been discontinued on three (3) occasions in such
Fiscal Year. The termination of a Cash Dominion Event as provided herein shall
in no way limit, waive or delay the occurrence of a subsequent Cash Dominion
Event in the event that the conditions set forth in this definition again arise.

“Cash Management Reserves “ means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, and (d) credit or debit cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
however, for purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
Canadian regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have gone into effect and been adopted after the Effective Date.

“Change of Control” means an event or series of events after the Effective Date
by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or

 

-12-



--------------------------------------------------------------------------------

its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 40%
or more of the Equity Interests of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right) other than any
Permitted Holder; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above and this clause (iii) constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); provided that,
for the avoidance of doubt, any individual nominated on behalf of any Permitted
Holder shall not be deemed violative of this clause (b); or

(c) Holdings fails at any time to own, directly or indirectly, 100% of the
Equity Interests of the Lead Borrower, or the Lead Borrower fails at any time to
own, directly or indirectly, 100% of the Equity Interests of each other Loan
Party, in each case free and clear of all Liens (other than Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property on which a Lien is
granted or purported to be granted in favor of the Agent under the terms of the
Security Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, in each case, except as otherwise agreed by the Agent, pursuant to which
such Person (i) acknowledges the Agent’s Lien on the Collateral, (ii) releases
or subordinates such Person’s Liens on the Collateral held by such Person or
located on such Real Estate, (iii) provides the Agent with access to the
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Agent with a reasonable time to
sell and dispose of the Collateral from such Real Estate, and (v) makes such
other agreements with the Agent as the Agent may reasonably require.

 

-13-



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means, as to each Lender, the Canadian Commitment and/or the
Domestic Commitment of such Lender hereunder.

“Commitment Fee Percentage” means 0.25% per annum.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent” means actual consent given by a Lender from whom such consent is
sought.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for federal, state, provincial, municipal, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Lead Borrower and its Subsidiaries for such Measurement Period) and
(v) non-cash compensation charges resulting from the application of FAS 123R or
any comparable or successor accounting provision, minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing such
Consolidated Net Income, all as determined on a Consolidated basis in accordance
with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA minus (ii) Capital Expenditures made
during such period (net of (x) amounts of cash received during such period from
landlords for tenant improvements relating to the Loan Parties’ leased store
locations and (y) Capitalized Lease Obligations), minus (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash during
such period (but not less than zero) to (b) the sum of (i) Debt Service Charges
plus (ii) the aggregate amount of all Restricted Payments made to Persons other
than the Loan Parties plus (iii) for purposes of calculating compliance with the
Payment Condition and the RP Conditions only, all mandatory and optional
prepayments of Indebtedness, in each case, of or by the Lead Borrower and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, (a) the sum
of (i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (ii) the portion of rent expense with respect to such period under

 

-14-



--------------------------------------------------------------------------------

Capital Lease Obligations that is treated as interest in accordance with GAAP
minus (b) the sum of (i) interest income during such period (excluding any
portion of interest income representing accruals of amounts received in a
previous period) and (ii) net gains under Swap Contracts, in each case of or by
the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
(or loss) of the Lead Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP, provided, however, that there shall be excluded
(a) extraordinary gains and extraordinary losses for such Measurement Period,
(b) the income (or loss) of the Lead Borrower and its Subsidiaries during such
Measurement Period from any Subsidiary in which any Person other than the Lead
Borrower or any of its Subsidiaries has a joint interest (which interest of the
Lead Borrower or any of its Subsidiaries does not cause the net income of such
Subsidiary to be consolidated into the net income of the Lead Borrower or any of
its Subsidiaries under GAAP), except to the extent of the amount of cash
dividends or other distributions actually paid in cash to the Lead Borrower and
its Subsidiaries during such Measurement Period, (c) the income (or loss) of a
Subsidiary of the Lead Borrower during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of the Lead Borrower or is merged into,
amalgamated or consolidated with the Lead Borrower or any of its Subsidiaries,
and (d) the income of any Subsidiary of the Lead Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that the Lead Borrower’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any material provision of any
material agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Cost” means the lower of cost or market value of Inventory, as such calculated
cost is determined from invoices received by the Borrowers, the Borrowers’
purchase journals or the Borrowers’ stock ledger, based upon the Borrowers’
accounting practices in effect on the Effective Date. “Cost” does not include
inventory capitalization costs or other non-purchase price charges (such as
freight) used in the Borrowers’ calculation of cost of goods sold.

“Credit Card Notifications” means notifications substantially in the form
attached hereto as Exhibit G.

“Credit Card Receivables” means each “account” (as defined in the UCC or the
PPSA, as applicable) or “general intangible” (as defined in the UCC) or
“intangible” (as defined in the PPSA) together with all income, payments and
proceeds thereof, owed by a major credit or debit card issuer (including, but
not limited to, Visa, MasterCard and American Express and such other issuers
approved by the Agent to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

 

-15-



--------------------------------------------------------------------------------

“Credit Extensions” mean the Canadian Credit Extensions and the Domestic Credit
Extensions, as applicable.

“Credit Party” or “Credit Parties” means the Canadian Credit Parties and the
Domestic Credit Parties.

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent, the Arranger and their respective Affiliates or branches, in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent and the Arranger, (B) outside consultants for the Agent,
(C) appraisers, and (D) commercial finance examiners, (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under any Debtor Relief Laws, or (D) any workout or restructuring
or, or negotiations in respect of any Obligations, and (b) with respect to the
L/C Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agent, the
Arranger, the L/C Issuer or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).

“Currency Due” as defined in Section 10.22.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Loan Party, a customs broker, freight
forwarder, consolidator, or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator, or carrier acknowledges that it has control
over and holds the documents evidencing ownership of the subject Inventory for
the benefit of the Agent and agrees, upon notice from the Agent, to hold and
dispose of the subject Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) scheduled principal payments made or required to be
made on account of Indebtedness (excluding the Obligations, any Synthetic Lease

 

-16-



--------------------------------------------------------------------------------

Obligations and any obligations resulting from accounting for leases as
“build-to-suit” transactions under ASC 840-40-55-2 or as a “financing” or using
the “deposit method” under ASC 840-40-25-11, but including, without limitation,
Capital Lease Obligations) for such Measurement Period, in each case determined
on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means (i) the Bankruptcy Code of the United States,
(ii) the BIA, (iii) the Companies’ Creditors Arrangement Act (Canada) and
(iv) the Winding-up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to any Obligation, a rate per annum equal to
the rate of interest (including the Applicable Margin) in effect from time to
time with respect thereto (if any), plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 9.16, any Lender that, as
determined by the Agent, (a) has failed to fund any portion of the Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, (b) has otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, (c) has notified any Loan Party, the
Agent or other Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of an insolvency proceeding, (ii) had a receiver, interim
receiver, monitor, conservator, trustee, administrator, assignee for the benefit
of creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a) the Canadian Commitments and/or the Domestic Commitments have been
terminated by the Required Lenders; and

(b) the Obligations and/or the Canadian Liabilities have been declared to be due
and payable (or have become automatically due and payable) and have not been
paid in accordance with the terms of this Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and), whether in one
transaction or in a series of transactions, by any Person of any property
(including, without limitation, any Equity Interests held by such Person), or
the granting of any option or other right to do any of the foregoing, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

-17-



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable in cash,
pursuant to a sinking fund obligation or otherwise, or (b) is redeemable in cash
at the option of the holder thereof, in whole or in part, in each case, on or
prior to the date that is 91 days after the Maturity Date. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Lead Borrower and its Subsidiaries
may become obligated to pay in cash upon the occurrence of any of the foregoing
events at any such time, plus accrued and unpaid dividends.

“Documentation Agents” means JPMorgan Chase Bank, N.A. and U.S. Bank National
Association.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Loan Cap

minus

(b) the Domestic Total Outstandings on such date.

“Domestic Borrowers” means the Lead Borrower and the Other Domestic Borrowers.

“Domestic Borrowing” means a borrowing consisting of simultaneous Domestic Loans
of the same Type and, in the case of LIBOR Rate Loans, having the same Interest
Period made by each of the Domestic Lenders pursuant to Section 2.01(a).

“Domestic Borrowing Base” ” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers, net of Receivables Reserves, multiplied by 90%;

plus

(b) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers, net of
Inventory Reserves, multiplied by (iii) the Cost of Eligible Inventory of the
Domestic Borrowers;

minus

(c) without duplication of any Receivables Reserves or Inventory Reserves, the
amount of all Availability Reserves then applicable to the Domestic Loan
Parties.

“Domestic Commitments” means, as to each Domestic Lender, its obligation to
(a) make Domestic Loans to the Domestic Borrowers pursuant to Article II and
(b) purchase participations in Domestic L/C Obligations and in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Domestic Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Domestic Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

-18-



--------------------------------------------------------------------------------

“Domestic Commitment Percentage” means the Applicable Percentages of the
Domestic Lenders.

“Domestic Credit Extensions” shall mean the making of a Domestic Loan to the
Domestic Borrowers or any Domestic L/C Credit Extensions.

“Domestic Credit Party” and “Domestic Credit Parties” means (a) individually,
(i) each Lender and its Affiliates to whom any Obligations are owed, (ii) the
Agent, (iii) each L/C Issuer, (iv) the Arranger, (v) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(vi) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (vii) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Domestic Lenders” means Lenders having Domestic Commitments from time to time
or at any time.

“Domestic L/C Credit Extension” means, with respect to any Domestic Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Domestic Borrowers.

“Domestic Letter of Credit Sublimit” means an amount equal to $50,000,000. The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Commitments. A permanent reduction of the Domestic Commitments shall
not require a corresponding pro rata reduction in the Domestic Letter of Credit
Sublimit; provided, however, that if the Domestic Commitments are reduced to an
amount less than the Domestic Letter of Credit Sublimit, then the Domestic
Letter of Credit Sublimit shall be reduced to an amount equal to (or, at the
Lead Borrower’s option, less than) the Domestic Commitments.

“Domestic Loan” means an extension of credit by a Domestic Lender to a Domestic
Borrower (to the extent based on Domestic Availability) under Article II.

“Domestic Loan Notice” means a notice of (a) a Domestic Borrowing, (b) a
Conversion of Domestic Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A-1.

“Domestic Loan Parties” means, collectively, the Domestic Borrowers and each
Subsidiary of the Lead Borrower that is or becomes a guarantor of the
Obligations. “Domestic Loan Party” means any one of such Persons.

“Domestic Note” means a promissory note made by the Domestic Borrowers in favor
of a Domestic Lender evidencing Domestic Loans made by such Domestic Lender,
substantially in the form of Exhibit C-1.

“Domestic Obligations” means all Obligations other than Canadian Liabilities.

“Domestic Overadvance” means a Domestic Credit Extension to the extent that,
immediately after its having been made, Domestic Availability is less than zero.

 

-19-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Domestic Total Commitments” means the sum of the Domestic Commitments
outstanding at any time. On the Effective Date, the Domestic Total Commitments
are $600,000,000.

“Domestic Total Outstandings” as of any day, shall be equal to the sum of
(a) the principal balance of all Domestic Loans then outstanding, and (b) the
then amount of the Domestic L/C Credit Extensions.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates or
branches; (b) a bank, insurance company, or company engaged in the business of
making commercial loans, which Person, together with its Affiliates and
branches, has a combined capital and surplus in excess of $250,000,000; (c) an
Approved Fund; (d) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities, and (e) any other Person (other than
a natural person) approved by (i) the Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Lead Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries or
any Permitted Holder or any Defaulting Lender; and provided further that, unless
an Event of Default has occurred and is continuing, only Canadian Qualified
Lenders shall be Eligible Assignees with respect to any assignment of the
Canadian Liabilities.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, (ii) is not of a type described
in any of clauses (a) through (j) below, and (iii) indicates no Person other
than a Loan Party as payee or remittance party. In determining the amount of any
Eligible Credit Card Receivable, the face amount of the applicable account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (x) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (y) the aggregate amount of all cash received in respect of such
account but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable. Except as otherwise agreed by the Agent, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

(a) Credit Card Receivables which do not constitute an “account” or “general
intangible” (as defined in the UCC or, if applicable, the PPSA);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

-20-



--------------------------------------------------------------------------------

(c) Credit Card Receivables (i) that are not subject to a perfected
first-priority (subject to Permitted Encumbrances having priority by operation
of Law) Lien in favor of the Agent, or (ii) with respect to which a Loan Party
does not have good, valid and marketable title thereto, free and clear of any
Lien (other than Permitted Encumbrances);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;

(f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

(j) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) which has been shipped from a foreign location for receipt by a Loan Party,
but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for forty-five (45) days or less from the date of
shipment of such Inventory;

(b) for which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;

(c) for which a document of title acceptable to the Agent in its Permitted
Discretion has been issued, and in each case as to which the Agent has control
(as defined in the UCC or the PPSA, as applicable) over, or been assigned or
taken delivery of, the documents of title which evidence ownership of the
subject Inventory (such as, if requested by the Agent, by the delivery of a
Customs Broker/Carrier Agreement);

(d) which is insured to the reasonable satisfaction of the Agent (including,
without limitation, if applicable, marine cargo insurance);

(e) for which payment of the purchase price has been made by a Loan Party or the
purchase price is supported by a Commercial Letter of Credit; and

 

-21-



--------------------------------------------------------------------------------

(f) which satisfies the conditions set forth in clause (iii) of the definition
of Eligible Inventory;

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent in its Permitted Discretion determines that such Inventory is subject
to any Person’s right of reclamation, repudiation, stoppage in transit or any
event has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, provided that Eligible
In-Transit Inventory shall not constitute more than twenty percent (20%) of the
Eligible Inventory at any time, (ii) Eligible Letters of Credit, and (iii) items
of Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Loan Party’s business deemed
by the Agent in its Permitted Discretion to be eligible for inclusion in the
calculation of the Domestic Borrowing Base or the Canadian Borrowing Base, in
each case, except as otherwise agreed by the Agent, which (A) complies with each
of the representations and warranties respecting Inventory made by the Loan
Parties in the Loan Documents, and (B) is not excluded as ineligible by virtue
of one or more of the criteria set forth below. Except as otherwise agreed by
the Agent in its Permitted Discretion, the following items of Inventory shall
not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Loan Party or a Loan Party does not
have good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Loan Party or which is
consigned by a Loan Party to a Person which is not a Loan Party;

(c) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States) or Canada at a location that is owned or leased by a Loan Party, except
(i) Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Loan Parties have furnished the Agent with (A) any UCC financing
statements, PPSA financing statements or other documents that the Agent may
determine in its Permitted Discretion to be necessary to perfect its Lien on
such Inventory at such location, and (B) a Collateral Access Agreement executed
by the Person owning any such location;

(d) Inventory that is located in a distribution center leased by a Loan Party
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement;

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or are custom items, work-in-process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business, (iv) are seasonal in nature and which have been packed away for sale
in the subsequent season, (v) not in compliance with all standards imposed by
any Governmental Authority having regulatory authority over such Inventory, its
use or sale, or (vi) are bill and hold goods;

(f) Inventory that is not subject to a perfected first-priority (subject to
Permitted Encumbrances having priority by operation of Law) Lien in favor of the
Agent;

 

-22-



--------------------------------------------------------------------------------

(g) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(h) Inventory that has been sold but not yet delivered;

(i) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Loan Party
or any of its Subsidiaries has received written notice of a dispute in respect
of any such agreement and as a result of such dispute, such Inventory is not
saleable in the Agent’s Permitted Discretion; or

(j) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business (including
Inventory of any related business established or acquired under Section 7.08
hereof), unless and until the Agent has completed or received (A) an appraisal
of such Inventory from appraisers satisfactory to the Agent and establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent in its Permitted Discretion.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (a) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued; (b) which Inventory otherwise would
constitute Eligible Inventory when purchased, (c) which Commercial Letter of
Credit has an expiry within sixty (60) days of the date of initial issuance of
such Commercial Letter of Credit, (d) which Commercial Letter of Credit provides
that it may be drawn only after the Inventory is completed and after a document
of title reasonably acceptable to the Agent has been issued for such Inventory
reflecting a Borrower or the Agent as consignee of such Inventory, and (e) which
will constitute Eligible In-Transit Inventory upon satisfaction of the
requirements of clause (d) hereof.

“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC or the PPSA, as applicable.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

-23-



--------------------------------------------------------------------------------

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Equivalent CD$ Amount” means, on any date, the rate at which Canadian Dollars
may be exchanged into Dollars, determined by reference to the Bank of
America-Canada Branch noon rate as published on the Reuters Screen BOFC on the
immediately preceding Business Day. In the event that such rate does not appear
on such Reuters page, “Equivalent CD$ Amount” shall mean, on any date, the
amount of Dollars into which an amount of Canadian Dollars may be converted or
the amount of Canadian Dollars into which an amount of Dollars may be converted,
in either case, at, in the case of the Canadian Loan Parties, the Agent’s spot
buying rate in Toronto as at approximately 12:00 noon (Toronto time) on such
date and, in the case of a Domestic Borrower, the Agent’s spot buying rate in
New York as at approximately 12:00 noon (New York City time) on the immediately
preceding Business Day.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 10.29 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

 

-24-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Lead Borrower under Section 10.13 and other than a Canadian
Lender), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a), (d) in the case of a Canadian
Lender (other than the original Canadian Lenders hereunder), any withholding tax
that is imposed on amounts payable to such Canadian Lender at the time such
Canadian Lender becomes a party to this Agreement (or designates a new Lending
Office) or is attributable to such Canadian Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Canadian Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Canadian Borrower with respect to such withholding
tax pursuant to Section 3.01(a), (e) any U.S. federal, state or local backup
withholding tax, and (f) any U.S. federal withholding tax imposed under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

“Existing Letters of Credit” means all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date.

“Facility Guaranty” means each Guaranty dated as of the Effective Date and made
by the Guarantors in favor of the Agent and the applicable Credit Parties, in
form reasonably satisfactory to the Agent and each other Guaranty delivered
pursuant to Section 6.11.

.“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fee Letter” means the letter agreement, dated September 19, 2014, among the
Borrowers, the Agent and the Arranger.

 

-25-



--------------------------------------------------------------------------------

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on Saturday closest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to the last day in January of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations in respect of such L/C Issuer other than such L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,

 

-26-



--------------------------------------------------------------------------------

and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means (i) each of the Domestic Loan Parties party to a Facility
Guaranty, and (ii) each Subsidiary of the Lead Borrower (other than any CFC
which is not a Canadian Subsidiary) that is required to execute and deliver a
Facility Guaranty pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes.

“Holdings” means Restoration Hardware Holdings, Inc., a Delaware corporation.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

-27-



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, in each case, prior to
the Maturity Date, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan or BA Equivalent
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan or BA Equivalent Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), Canadian Prime Rate Loan or U.S. Index Rate Loan, the first day of each
month and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan or BA Equivalent Loan, the
period commencing on the date such LIBOR Rate Loan or BA Equivalent Loan is
disbursed or Converted to or continued as a LIBOR Rate Loan or BA Equivalent
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower or the Canadian Borrower, as applicable, in its
Domestic Loan Notice or Canadian Loan Notice, as applicable; provided that:

 

-28-



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing or a BA Equivalent Borrowing would be for a
shorter period, such Interest Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party from a location outside of the continental United States or Canada to a
location of a Loan Party that is within the continental United States or Canada.

“Inventory” has the meaning given that term in the UCC or the PPSA, as
applicable, and shall also include, without limitation, all: (a) goods which
(i) are leased by a Person as lessor, (ii) are held by a Person for sale or
lease or to be furnished under a contract of service, (iii) are furnished by a
Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing.

“Inventory Advance Rate” means, for the period from February 1 through and
including April 30 of each calendar year, 92.5%, and at all other times, 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent reasonably determines, in its Permitted
Discretion, will need to be satisfied in connection with the realization upon
the Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion include (but are not limited
to) reserves based on:

 

-29-



--------------------------------------------------------------------------------

(a) Obsolescence;

(b) Seasonality;

(c) Shrink;

(d) Imbalance;

(e) Change in Inventory character;

(f) Change in Inventory composition;

(g) Change in Inventory mix;

(h) Mark-downs (both permanent and point of sale);

(i) Retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(j) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Borrower (or any Subsidiary) relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

“Judgment Currency” as defined in Section 10.22.

“Law” or “Laws” means each international, foreign, federal, state, provincial,
municipal and local statute, treaty, rule, guideline, regulation, ordinance,
code and administrative or judicial precedent or authority, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, request, license, authorization
and permit of, and agreement with, any Governmental Authority, in each case
whether or not having the force of law.

 

-30-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Canadian Borrowing or a Domestic Borrowing, as applicable.

“L/C Credit Extension” means the Domestic L/C Credit Extensions and the Canadian
L/C Credit Extensions, as applicable.

“L/C Issuer” means, (a) with respect to Domestic Letters of Credit, Bank of
America and, with respect to Canadian Letters of Credit, Bank of America-Canada
Branch, or any successor issuer of Letters of Credit hereunder (which successor
may only be a Lender selected by the Agent in its reasonable discretion), and
(b) any other Lender reasonably acceptable to the Agent and the Lead Borrower.
The L/C Issuer may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of the L/C Issuer, in which case the term
“L/C Issuer” shall include any such Affiliate or branch with respect to Letters
of Credit issued by such Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any Article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Borrower” means Restoration Hardware, Inc., a Delaware corporation.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” means the Domestic Lenders, the Canadian Lenders and, as the context
requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder, and shall include the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

-31-



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means the Canadian Letter of Credit Sublimit and the
Domestic Letter of Credit Sublimit, as applicable.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, provided that if LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. If such rate is not available
at such time for any reason, then the “LIBOR Rate” for such Interest Period
shall be the rate per annum determined by the Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Rate Loan being made,
continued or Converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBOR Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien, trust (statutory, constructive, deemed
or other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
servitude, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing) and (b) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

 

-32-



--------------------------------------------------------------------------------

“Liquidation Percentage” means, for any Lender, a fraction, the numerator of
which is the sum of such Lender’s Domestic Commitments and Canadian Commitment
on the Determination Date and the denominator of which is all Domestic
Commitments and Canadian Commitments of all Lenders on the Determination Date.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Canadian Loan or a Domestic Loan (including a Swing Line Loan).

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Domestic
Commitments or (b) the Domestic Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered by any
Loan Party in connection herewith, each as amended and in effect from time to
time.

“Loan Parties” means, collectively, the Canadian Loan Parties and the Domestic
Loan Parties.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Loan Party or the
Lead Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that such Person would be required to file with the SEC
were such Person a publicly reporting company.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $3,000,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Material Subsidiary” means any Subsidiary that (a) owns at least one percent
(1.00%), or, together with all other Subsidiaries which are not Material
Subsidiaries, five percent (5.00%) of the Consolidated assets of the Lead
Borrower, (b) generates at least one percent (1.00%), or, together with all
other Subsidiaries which are not Material Subsidiaries, five percent (5.00%) of
the Consolidated Net Income, (c) is the owner of Equity Interests of any
Subsidiary described in either of the foregoing clauses (a) and (b), or (d) owns
assets of the type included in the Domestic Borrowing Base or Canadian Borrowing
Base.

 

-33-



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) November 24, 2019 and (b) the date that
is sixty (60) days prior to the maturity date of the Senior Notes, unless such
Senior Notes are refinanced pursuant to a Permitted Refinancing and the maturity
thereof is extended to a date that is not less than six (6) months following the
date set forth in clause (a) above.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Lead Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan (as such term is
defined in Section 3(3) of ERISA) which has two or more contributing sponsors
(including the Lead Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Proceeds” means, with respect to any Disposition by any Loan Party, or a
casualty or condemnation of property of any Loan Party, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by a Permitted Encumbrance, senior to the
Agent’s Lien, on the applicable asset and which Indebtedness is required to be
repaid (or to establish an escrow for the future repayment thereof) in
connection with such Disposition (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
such Loan Party in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and tax expenses and
commissions) paid by any Loan Party to third parties (other than Affiliates)).

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a Canadian Note, (b) a Domestic Note, and (c) the Swing Line
Note, as each may be amended, supplemented or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such

 

-34-



--------------------------------------------------------------------------------

proceeding, and (b) any Other Liabilities. Without limiting the foregoing, the
term “Obligations” includes all Canadian Liabilities. Notwithstanding the
foregoing, the Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Canadian Liabilities” means any obligation of the Canadian Loan Parties
on account of (a) any Cash Management Services furnished to any of the Canadian
Loan Parties or any of their Subsidiaries and/or (b) any Bank Product furnished
to any of the Canadian Loan Parties and/or any of their Subsidiaries.

“Other Domestic Borrowers” means each Domestic Subsidiary of the Lead Borrower
that is not a Guarantor.

“Other Domestic Liabilities” means any obligation of the Domestic Loan Parties
on account of (a) any Cash Management Services furnished to any of the Domestic
Loan Parties or any of their Subsidiaries and/or (b) any Bank Product furnished
to any of the Domestic Loan Parties and/or any of their Subsidiaries.

“Other Liabilities” means, collectively, Other Domestic Liabilities and Other
Canadian Liabilities.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding, however, any such amounts imposed as a result of
an assignment by a Lender of its Loan or Commitment.

“Outstanding Amount” means (i) with respect to Loans and Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Loans and Swing Line Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

“Overadvance” means a Canadian Overadvance or a Domestic Overadvance, as
applicable.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

 

-35-



--------------------------------------------------------------------------------

“Payment Conditions” means, with respect to any specified transaction or
payment, that, (a) no Default or Event of Default exists on the date of such
transaction or payment or would arise as a result of entering into such
transaction or the making of such payment, (b) prior thereto, the Loan Parties
shall have delivered to the Agent evidence of satisfaction of the applicable
conditions contained in the following clause (c) on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent, and (c) after giving effect to such transaction or
payment, either:

(i) (x) the Pro Forma Domestic Availability following, and after giving effect
to, such transaction or payment, will be greater than the greater of
(x) $20,000,000 and (y) fifteen percent (15%) of the Loan Cap, and (y) the
Consolidated Fixed Charge Coverage Ratio, calculated on a trailing twelve month
basis after giving pro forma effect to any specified transaction or payment, is
equal to or greater than 1.0:1.0, or

(ii) the Pro Forma Domestic Availability following, and after giving effect to,
such transaction or payment, will be greater than twenty-five percent (25%) of
the Loan Cap.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Lead Borrower and any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(b) the Lead Borrower shall have furnished the Agent with fifteen (15) days’
prior written notice of such intended Acquisition and shall have furnished the
Agent with a current draft of the Acquisition Documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), and such other information
as the Agent may have reasonably requested no later than fifteen (15) days prior
to such Acquisition, all of which shall be in form reasonably satisfactory to
the Agent;

 

-36-



--------------------------------------------------------------------------------

(c) if proceeds of the Credit Extensions are being used to directly or
indirectly finance all or any portion of such Acquisition and the Acquisition is
an Acquisition of Equity Interests, the legal structure of the Acquisition shall
be acceptable to the Agent in its reasonable discretion;

(d) all necessary legal and regulatory approvals with respect to such
Acquisition shall have been obtained;

(e) after giving effect to the Acquisition, if the Acquisition is an Acquisition
of Equity Interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the Equity Interests in the Person being acquired and shall
Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(f) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, amalgamation, consolidation or acquisition of Equity Interests, the
Person which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower pursuant to Section 7.09;

(g) if the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, the requirements of Section 6.11 shall have been
fulfilled with respect to such Subsidiary; and

(h) if the Acquisition is for consideration in excess of $20,000,000, the Loan
Parties shall have satisfied the Payment Conditions.

“Permitted Discretion” means reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Agent for comparable asset-based lending
transactions.

“Permitted Disposition” means any of the following:

(a) Dispositions of inventory in the ordinary course of business and
Dispositions of cash to pay obligations of the Loan Parties in the ordinary
course of business and not prohibited to be incurred hereunder;

(b) arm’s length bulk sales or other dispositions of the Inventory of a Loan
Party not in the ordinary course of business in connection with Permitted Store
Closings, at arm’s length;

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and, in the
case of any Equipment material to such Person’s business or operating, is
replaced with similar property having at least equivalent value;

 

-37-



--------------------------------------------------------------------------------

(f) Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;

(g) Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

(h) sales of Real Estate of any Loan Party (or sales of any Equity Interests in
any Person or Persons created to hold such Real Estate), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as (A) such sale is made for fair market value, (B) in the
case of any sale-leaseback transaction, the Agents shall have received from each
such purchaser or transferee a Collateral Access Agreement and (C) no Default or
Event of Default then exists or would arise therefrom;

(i) so long as no Default or Event of Default is continuing or would arise
therefrom, Dispositions of other assets and property of the Loan Parties in
exchange for reasonably equivalent value, provided that (A) any such Disposition
shall be made for fair market value and in an arm’s length transaction, (B) with
respect to any such Disposition of assets included in the Domestic Borrowing
Base or the Canadian Borrowing Base, such Disposition shall be made for cash
consideration in an amount not less than the amount advanced against such assets
under the Domestic Borrowing Base or the Canadian Borrowing Base, as applicable,
(C) such Disposition shall not result in an Overadvance, and (D) the Net
Proceeds received from such Disposition shall be applied as set forth in
Section 2.05(f) or (g) hereof, as applicable; and

(j) transactions expressly permitted under Section 7.01, 7.02, 7.04, 7.06, 7.07
or 7.09, in each case to the extent constituting a Disposition.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA or any applicable Laws
relating to a Canadian Pension Plan;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
under Section 8.01(h);

(f) easements, servitudes, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary

 

-38-



--------------------------------------------------------------------------------

conduct of business of a Loan Party and such other minor title defects or survey
matters that are disclosed by current surveys that, in each case, do not
materially interfere with the current use of the real property;

(g) Liens existing on the Effective Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any property or assets of the Loan
Parties other than such fixed or capital assets and the products and proceeds
thereof and books and records related thereto;

(i) Liens in favor of the Agent or others securing the Obligations;

(j) landlords’ and lessors’ Liens in respect of rent not in default;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Effective Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) (i) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries and (ii) consensual Liens in favor of the applicable financial
institution or broker on such accounts, and all funds or investment property
credited thereto, solely to the extent arising pursuant to such financial
institution’s or broker’s standard terms and conditions of account and securing
only obligations with respect to such accounts owing to such financial
institution or broker under such standard terms and conditions;

(m) Liens arising from precautionary UCC or PPSA filings regarding “true”
operating leases or the consignment of goods to a Loan Party;

(n) voluntary Liens on property (other than property of the type included in the
Canadian Borrowing Base or the Domestic Borrowing Base) in existence at the time
such property is acquired or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired; provided, that such Liens are
not incurred in connection with or in anticipation of such acquisition and do
not attach to any other assets of any Loan Party or any Subsidiary;

(o) Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii) that are being contested in compliance with
Section 6.04;

(p) Liens securing Permitted Indebtedness described in clause (d) of the
definition thereof;

 

-39-



--------------------------------------------------------------------------------

(q) Liens securing pre-funded escrow accounts with respect to earn outs
permitted pursuant to clause (g)(ii) of the definition of Permitted
Indebtedness;

(r) Liens on assets of Foreign Subsidiaries that are not Loan Parties securing
Permitted Indebtedness described in clause (m) of the definition thereof; and

(s) Liens in favor of any holder of Indebtedness permitted pursuant to clause
(k) of the definition of Permitted Indebtedness; provided that the Person
holding such Liens shall have entered into an intercreditor and subordination
agreement reasonably acceptable to the Agent.

“Permitted Holder” means a Person or group consisting of one or more of
(a) Catterton Partners Management Company, (b) Tower Three Partners LLC and
(c) any of the respective Affiliates of either Catterton Partners Management
Company or Tower Three Partners LLC.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness outstanding on the Effective Date and listed on Schedule 7.03
and any Permitted Refinancing thereof;

(b) Indebtedness consisting of Permitted Investments described in clause (g) of
the definition thereof;

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any real or personal property consisting solely of fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to or within ninety (90) days after the acquisition thereof, and Permitted
Refinancings thereof, provided, however, that the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed $75,000,000 at any
time outstanding (excluding any current and future Capital Lease Obligations in
respect of real estate leases), and further provided that, if requested by the
Agent, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness to enter into a use and access agreement on terms
reasonably satisfactory to the Agent;

(d) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations), provided
that, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness and the lessors under any sale-leaseback
transaction to enter into a Collateral Access Agreement;

(e) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”

(g) Indebtedness in connection with any Permitted Acquisition (i) with respect
to the deferred purchase price therefor; provided that such Indebtedness does
not require the payment in

 

-40-



--------------------------------------------------------------------------------

cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a final maturity which extends beyond the Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Agent or (ii) consisting of any earn out or other payment of contingent
consideration tied to the post-closing performance of the acquired Person,
business, asset or property, to the extent that the payment of the full amount
of such earn out or other consideration was permissible at the date of the
closing of such Permitted Acquisition or otherwise has been pre-funded into an
escrow account upon the consummation of such Permitted Acquisition;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i) the Obligations;

(j) [Reserved];

(k) Indebtedness not otherwise specifically described herein in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding; provided
that the weighted average life to maturity of such Indebtedness shall be at
least six months following the Maturity Date and the documentation governing
such Indebtedness shall otherwise be in form and substance reasonably
satisfactory to the Agent; and provided further that if such Indebtedness is
secured by a Lien, such Lien constitutes a Permitted Encumbrance permitted
pursuant to clause (s) of the definition thereof;

(l) unsecured Indebtedness to finance the repurchase of employee stock in
accordance with the provisions of Section 7.06(c) hereof;

(m) Indebtedness of Foreign Subsidiaries that are not Loan Parties;

(n) Indebtedness of any Loan Party to any other Loan Party;

(o) Indebtedness of any Loan Party to any Affiliate that is not a Loan Party;
provided that at the time of incurrence of such Indebtedness and immediately
after giving effect thereto, the Payment Conditions are satisfied; and

(p) Subordinated Indebtedness and other unsecured Indebtedness not otherwise
specifically described herein; provided that the weighted average life to
maturity of such Indebtedness shall be at least six months following the
Maturity Date.

“Permitted Investments” means each of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

-41-



--------------------------------------------------------------------------------

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Effective Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Effective Date, (ii) additional Investments by
any Loan Party and its Subsidiaries in Loan Parties, (iii) Investments by
non-Loan Party Subsidiaries in other non-Loan Party Subsidiaries, (iv) up to
$7,000,000 (at any time outstanding) of Investments after the Effective Date in
Subsidiaries incorporated or formed under the laws of France, the United Kingdom
or any political subdivision thereof, and (v) Investments after the Effective
Date by any Loan Party in non-Loan Party Subsidiaries in an amount not to exceed
$40,000,000 (at any time outstanding), or any greater amount if the Payment
Conditions are satisfied;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, Investments by any Loan Party in Swap
Contracts permitted hereunder;

 

-42-



--------------------------------------------------------------------------------

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$500,000 to any individual at any time or in an aggregate amount not to exceed
$2,500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(m) Investments constituting Permitted Acquisitions; and

(n) Other Investments not otherwise specifically described herein and not to
exceed $40,000,000 (at any time outstanding), or any greater amount if the
Payment Conditions are satisfied when such Investments are made and immediately
after giving effect thereto;

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Event, no additional Investments
specified in clauses (a) through (e) and clause (n) or any reinvestment or
rollover of any Investments specified in clauses (a) through (e) and clause
(n) and outstanding prior to the occurrence and continuation of a Cash Dominion
Event shall be permitted unless otherwise permitted pursuant to Section 2.05(f)
or (g) hereof, as applicable, and (ii) such Investments shall be pledged to the
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably requested by the Agent.

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the combined Canadian Borrowing Base and
Domestic Borrowing Base at any time or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case, the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Domestic Lenders’ and the Canadian
Lenders’ obligations with respect to Letters of Credit or Section 2.04 regarding
the Domestic Lenders’ obligations with respect to Swing Line Loans, or
(ii) result in any claim or liability against the Agent (regardless of the
amount of any Overadvance) for Unintentional Overadvances, and such
Unintentional Overadvances shall not reduce the amount of Permitted Overadvances
allowed hereunder, and further provided that in no event shall the Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof

 

-43-



--------------------------------------------------------------------------------

constituting a Permitted Refinancing); provided, that (a) the principal amount
(or accreted value, if applicable) of such Permitted Refinancing does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of the scheduled principal
payments due prior to such Maturity Date for the Indebtedness being Refinanced,
(d) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have direct or indirect Loan Party or Subsidiary obligors who were not also
obligors of the Indebtedness being Refinanced, or greater guarantees or security
from Loan Parties or Subsidiaries, than the Indebtedness being Refinanced, and
(f) such Permitted Refinancing shall be otherwise on terms, taken as a whole,
not materially less favorable to the Loan Parties than those contained in the
documentation governing the Indebtedness being Refinanced.

“Permitted Store Closings” means (a) Store closures and related Inventory
dispositions which do not exceed in any Fiscal Year of the Lead Borrower and its
Subsidiaries, ten (10%) percent of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings), provided that,
subject to clause (b) below, the Loan Parties may close any Stores the leases of
which have expired in accordance with their terms and which have not been
renewed or extended; and (b) the related Inventory is either (i) moved to a
distribution center or another retail location of the Loan Parties for future
sale in the ordinary course of business, or (ii) disposed of on-site by the
applicable Loan Party, provided that all sales of Inventory in connection with
Store closings (in a single transaction or series of related transactions) that
exceed ten (10%) percent of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (net of new Store openings) shall be disposed of
in accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent, and provided further that all Net Proceeds
received in connection with such Permitted Store Closings and related
Dispositions of Inventory shall be applied to the Obligations in accordance with
Section 2.05 hereto.

“Person” means any natural person, corporation, limited or unlimited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Lead Borrower
or any ERISA Affiliate or any such Plan to which the Lead Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Agent’s security interest in or the Agent’s Lien
on any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario (including Quebec), PPSA shall mean those
personal property security laws in such other jurisdiction, including the Civil
Code of Quebec, for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

“Prepayment Event” means:

 

-44-



--------------------------------------------------------------------------------

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party (other than any Permitted Disposition
described in clauses (a) or (f) of the definition thereof); or

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Agent or (ii) prior to the occurrence
of a Cash Dominion Event, the proceeds therefrom are deposited into a segregated
account and utilized for purposes of replacing or repairing the assets in
respect of which such proceeds, awards or payments were received within 180 days
of the occurrence of the damage to or loss of the assets being repaired or
replaced.

“Pro Forma Domestic Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction or payment or Restricted Payment then
to be consummated, Domestic Availability on the date of such transaction or
payment and on a projected basis as of the end of each Fiscal Month during any
subsequent projected twelve (12) Fiscal Months.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Credit
Card Receivables.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Loans, a Domestic Loan Notice or a Canadian Loan Notice, as
applicable, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

-45-



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding more than 66.67% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66.67% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves. The Agent shall have the right, at any time and from time to time
after the Effective Date in its Permitted Discretion to establish, modify or
eliminate Reserves upon three (3) days’ prior notice to the Lead Borrower
(during which period the Agent shall be available to discuss any such proposed
Reserve with the Borrowers; provided that no such prior notice shall be required
for (1) changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserve in accordance with the methodology of
calculation previously utilized (such as, but not limited to, Rent and Customer
Credit Liabilities), or (2) changes to Reserves or establishment of additional
Reserves if a Material Adverse Effect has occurred or it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed or established prior to the expiration of such three (3) day
period, or (3) if an Event of Default is continuing.

“Responsible Officer” means any chief financial officer or the chief executive
officer, chief operating officer, chief administrative officer, president,
treasurer or assistant treasurer of a Loan Party or any of the other individuals
designated in writing to the Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.

 

-46-



--------------------------------------------------------------------------------

“RP Conditions” means, at the time of determination with respect to any proposed
Restricted Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the making of such Restricted Payment, and (b) after giving
effect to such Restricted Payment, either:

(i) (x) the Pro Forma Domestic Availability following, and after giving effect
to, such Restricted Payment, will be greater than the greater of (x) $22,500,000
and (y) fifteen percent (15%) of the Loan Cap and (y) the Consolidated Fixed
Charge Coverage Ratio, calculated on a trailing twelve month basis after giving
pro forma effect to such Restricted Payment, is equal to or greater than
1.00:1.00, or

(ii) the Pro Forma Domestic Availability following, and after giving effect to,
such Restricted Payment, will be greater than thirty percent (30%) of the Loan
Cap.

Prior to undertaking any Restricted Payment which is subject to the RP
Conditions, the Loan Parties shall deliver to the Agent evidence of satisfaction
of the conditions contained in clause (b) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions or any foreign
Governmental Authority exercising similar functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB or any similar foreign applicable Laws.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of August 3, 2011 among the Domestic Loan Parties and the Agent.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Canadian Security Documents, the Credit Card Notifications, and
each other security agreement or other instrument or document executed and
delivered to the Agent pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

“Senior Notes” means the 0.00% convertible senior notes due 2019 issued by
Holdings in the principal amount of $350,000,000.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

-47-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.29).

“Spot Rate” means the exchange rate, as determined by the Agent, that is
applicable to conversion of one currency into another currency, which is (a) the
exchange rate reported by Bloomberg (or other commercially available source
designated by the Agent) as of the end of the preceding business day in the
financial market for the first currency; or (b) if such report is unavailable
for any reason, the spot rate for the purchase of the first currency with the
second currency as in effect during the preceding business day in the Agent’s
principal foreign exchange trading office for the first currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

-48-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited or unlimited liability company or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Loan Parties.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate or
branch of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

-49-



--------------------------------------------------------------------------------

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-3, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Domestic Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Domestic Commitments.

“Syndication Agent” means Wells Fargo Bank, National Association.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

“Termination Event” means (a) the whole or partial withdrawal of the Canadian
Borrower or any Canadian Subsidiary from a Canadian Pension Plan during a plan
year; or (b) the filing of a notice to terminate in whole or in part of a
Canadian Pension Plan; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to any Loan or Borrowing, whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the Adjusted LIBOR Rate, the BA Rate, the Base Rate, the
Canadian Prime Rate or the U.S. Index Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

-50-



--------------------------------------------------------------------------------

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UFCA” has the meaning specified in Section 10.22(d).

“UFTA” has the meaning specified in Section 10.22(d).

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Canadian Borrowing Base or the
Domestic Borrowing Base or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Concentration Account” has the meaning provided in Section 6.12(b).

“U.S. Index Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the fluctuating rate of interest per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America-Canada Branch as its “base rate”, being its reference rate of
interest for loans made in Dollars; (b) the Federal Funds Rate for such day,
plus 0.50%; and (c) the LIBOR Rate for a 30 day interest period as determined on
such day, plus 1.00%.

“U.S. Index Rate Loan” means a Canadian Loan made in Dollars that bears interest
based on the U.S. Index Rate.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

-51-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars or Canadian Dollars, as applicable, in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit and Bank Products (other than Swap Contracts),
providing Cash Collateralization) of all of the Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (other than Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
provider to remain outstanding without being required to be repaid or Cash
Collateralized, and (iii) any Obligations relating to Swap Contracts that, at
such time, are allowed by the applicable provider of such Swap Contracts to
remain outstanding without being required to be repaid.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Transition from GAAP Accounting to IFRS Standards. If the Loan Parties shall
elect as of the end of any financial reporting period to prepare their financial
statements in accordance with International Financial Reporting Standards, as
published by the International Accounting Standards Board (“IFRS”), rather than
GAAP, then, following delivery to the Agent of a completed Compliance
Certificate attaching the information required to be delivered for such
financial reporting period, the parties hereto shall use their best efforts to
amend (in a manner

 

-52-



--------------------------------------------------------------------------------

mutually satisfactory to Lenders and Loan Parties) the thresholds or methods of
calculation required by Section 7.16 (including any definitions or components
applicable thereto) such that compliance therewith is neither more nor less
burdensome (as determined by the Required Lenders in their sole discretion) to
Loan Parties as a result of such conversion to IFRS and, thereafter, all
references in the Loan Documents to GAAP shall be deemed references to IFRS.

1.04 Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Domestic Loans and Canadian Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees as follows:

(a) Each Domestic Lender severally agrees to make Domestic Loans to the Domestic
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such Lender’s Domestic Commitment, or (y) such Lender’s
Applicable Percentage of the Domestic Borrowing Base; and

(b) Each Canadian Lender severally agrees to make Canadian Loans to the Canadian
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such Lender’s Canadian Commitment, or (y) such Lender’s
Applicable Percentage of the Canadian Borrowing Base;

provided that, with respect to the foregoing, (i) after giving effect to any
Borrowing, the Total Outstandings shall not exceed the Loan Cap, (ii) after
giving effect to any Borrowing, the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (iii) after giving effect to any Borrowing of Domestic Loans, the
aggregate Outstanding Amount of Domestic Total Outstandings shall not exceed
Domestic Availability, (iv)

 

-53-



--------------------------------------------------------------------------------

after giving effect to any Canadian Borrowing, the aggregate Outstanding Amount
of Canadian Total Outstandings shall not exceed Canadian Availability, (v) after
giving effect to any Domestic Loan, the aggregate Outstanding Amount of the
Domestic Loans of any Domestic Lender, plus such Domestic Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations relating to the
Domestic Borrowers, plus such Domestic Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Domestic
Lender’s Domestic Commitment, (vi) after giving effect to any Canadian Loan, the
aggregate Outstanding Amount of the Canadian Loans of any Canadian Lender, plus
such Canadian Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations with respect to the Canadian Borrower, shall not exceed such
Canadian Lender’s Canadian Commitment, (vii) the Outstanding Amount of all L/C
Obligations owed by the Domestic Borrowers shall not at any time exceed the
Domestic Letter of Credit Sublimit, and (viii) the Outstanding Amount of all L/C
Obligations owed by the Canadian Borrower shall not at any time exceed the
Canadian Letter of Credit Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Loans may be Base Rate Loans, Canadian Prime Rate
Loans, LIBOR Rate Loans, BA Equivalent Loans or U.S. Index Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Domestic Loans (other than Swing Line Loans) shall be either Base Rate Loans
or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02 and shall be made solely in Dollars. Canadian
Loans shall be either Canadian Prime Rate Loans or BA Equivalent Loans (if made
in Canadian Dollars) or LIBOR Rate Loans or U.S. Index Rate Loans (if made in
Dollars) as the Canadian Borrower may request subject to and in accordance with
this Section 2.02. All Swing Line Loans shall be only Base Rate Loans. Subject
to the other provisions of this Section 2.02, Borrowings of more than one Type
may be incurred at the same time.

(b) Each Borrowing, each Conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans and BA Equivalent Loans shall be made upon
the Lead Borrower’s or Canadian Borrower’s, as applicable, irrevocable notice to
the Agent, which may be given by telephone. Each such notice must be received by
the Agent not later than 11:00 a.m. (i) three Business Days prior to the
requested date of any Borrowing of, Conversion to or continuation of LIBOR Rate
Loans or BA Equivalent Loans or of any Conversion of LIBOR Rate Loans to Base
Rate Loans or U.S. Index Rate Loans or of BA Equivalent Loans to Canadian Prime
Rate Loans, as applicable, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index
Rate Loans. Each telephonic notice by the Lead Borrower or the Canadian
Borrower, as applicable, pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Agent of a written Domestic Loan Notice or Canadian
Loan Notice, as applicable, appropriately completed and signed by a Responsible
Officer of the Lead Borrower or the Canadian Borrower, as applicable. Each
Borrowing of, Conversion to or continuation of LIBOR Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, and each Borrowing of, Conversion to or continuation of BA Equivalent
Loans shall be in a principal amount of CD$5,000,000 or a whole multiple of
CD$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or Conversion to Base Rate Loans, Canadian Prime Rate
Loans, or U.S. Index Rate Loans, as applicable, shall be in such minimum amounts
as the Agent may require. Each Domestic Loan Notice (whether telephonic or
written) shall specify (i) whether the Lead Borrower is requesting a Domestic
Borrowing, a Conversion of Domestic Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Domestic
Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Domestic Loans to be borrowed,

 

-54-



--------------------------------------------------------------------------------

Converted or continued, (iv) the Type of Domestic Loans to be borrowed or to
which existing Domestic Loans are to be Converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Domestic Loan in a Domestic Loan Notice or if the Lead
Borrower fails to give a timely notice requesting a Conversion or continuation,
then the applicable Domestic Loans shall be made as, or Converted to, Base Rate
Loans. Any such automatic Conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loans. If the Lead Borrower requests a Borrowing of,
Conversion to, or continuation of LIBOR Rate Loans in any such Domestic Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be Converted to a LIBOR Rate Loan.
Each Canadian Loan Notice (whether telephonic or written) shall specify
(i) whether the Canadian Borrower is requesting a Canadian Borrowing, a
Conversion of Canadian Loans from one Type to the other, or a continuation of BA
Equivalent Loans or LIBOR Rate Loans, (ii) the requested date of the Canadian
Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Canadian Loans to be borrowed,
Converted or continued, (iv) the Type of Canadian Loans to be borrowed or to
which existing Canadian Loans are to be Converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Canadian Borrower
fails to specify a Type of Canadian Loan in a Canadian Loan Notice or if the
Canadian Borrower fails to give a timely notice requesting a Conversion or
continuation, then the applicable Canadian Loans shall be made as, or Converted
to, Canadian Prime Rate Loans or U.S. Index Rate Loans, as applicable. Any such
automatic Conversion to Canadian Prime Rate Loans or U.S. Index Rate Loans, as
applicable, shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable BA Equivalent Loans or LIBOR Rate Loans,
as applicable. If the Canadian Borrower requests a Borrowing of, Conversion to,
or continuation of BA Equivalent Loans or LIBOR Rate Loans in any such Canadian
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(c) Following receipt of a Domestic Loan Notice, the Agent shall promptly notify
each Domestic Lender of the amount of its Applicable Percentage of the
applicable Domestic Loans, and if no timely notice of a Conversion or
continuation is provided by the Lead Borrower, the Agent shall notify each
Domestic Lender of the details of any automatic Conversion to Base Rate Loans
described in Section 2.02(b). Following receipt of a Canadian Loan Notice, the
Agent shall promptly notify each Canadian Lender of the amount of its Applicable
Percentage of the applicable Canadian Loans, and if no timely notice of a
Conversion or continuation is provided by the Canadian Borrower, the Agent shall
notify each Canadian Lender of the details of any automatic Conversion to
Canadian Prime Rate Loans or U.S. Index Rate Loans, as applicable, described in
Section 2.02(b). In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Agent in immediately available funds at the Agent’s
Office, not later than 1:00 p.m. on the Business Day specified in the applicable
Domestic Loan Notice or Canadian Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Agent shall use reasonable efforts
to make all funds so received available to the applicable Borrowers in like
funds by no later than 4:00 p.m. on the day of receipt by the Agent either by
(i) crediting the account of the Lead Borrower or the Canadian Borrower, as
applicable, on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Lead Borrower or the
Canadian Borrower, as applicable; provided, however, that if, on the date the
Domestic Loan Notice or Canadian Loan Notice, as applicable, with respect to
such Borrowing is given by the Lead Borrower or the Canadian Borrower, as
applicable, there are L/C Borrowings outstanding with respect to the Domestic
Borrowers or the Canadian Borrower, as applicable, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrowers as
provided above.

 

-55-



--------------------------------------------------------------------------------

(d) The Agent (as regards the Canadian Borrower, acting through the Bank of
America-Canada Branch), without the request of the Lead Borrower or the Canadian
Borrower, as applicable, may advance any interest, fee, service charge
(including direct wire fees), expenses, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby. The Agent shall advise the Lead Borrower or the
Canadian Borrower, as applicable, of any such advance or charge promptly after
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(e) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans with respect to the
Domestic Borrowers and Canadian Prime Rate Loans with respect to the Canadian
Borrower.

(e) Except as otherwise provided herein, a LIBOR Rate Loan or a BA Equivalent
Loan may be continued or Converted only on the last day of an Interest Period
for such LIBOR Rate Loan or BA Equivalent Loan, as applicable. During the
existence of a Default or an Event of Default, no Loans may be requested as,
Converted to or continued as LIBOR Rate Loans or BA Equivalent Loans without the
Consent of the Required Lenders.

(f) The Agent shall promptly notify the Lead Borrower or the Canadian Borrower,
as applicable, and the applicable Lenders of the interest rate applicable to any
Interest Period for LIBOR Rate Loans or BA Equivalent Loans, as applicable, upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Domestic Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. At any time that
Canadian Prime Rate Loans or U.S. Index Rate Loans are outstanding, the Agent
shall notify the Canadian Borrower and the Canadian Lenders of any change in
Bank of America-Canada Branch’s prime rate or base rate used in determining the
Canadian Prime Rate or the U.S. Index Rate, as applicable, promptly following
the public announcement of such change.

(g) After giving effect to all Borrowings, all Conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to LIBOR Rate
Loans or two (2) Interest Periods in effect with respect to BA Equivalent Loans.

(h) The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may (as regards the Canadian Borrower,
acting through the Bank of America-Canada Branch), in its discretion, make
Permitted Overadvances without the consent of the Borrowers, the Lenders, the
Swing Line Lender and the L/C Issuer and the Borrowers and each Lender and L/C
Issuer shall be bound thereby. Any Permitted Overadvance that is a Domestic Loan
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Base Rate Loan or a Canadian Prime Rate
Loan, as applicable, and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Domestic Lenders’ and the Canadian
Lenders’ obligations to purchase participations with respect to Letter of
Credits or of Section 2.04 regarding the Domestic Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Agent shall not
have any liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Agent with
respect to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).

 

-56-



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Domestic Lenders and the Canadian
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit; (B) the Domestic Lenders severally agree to participate in Domestic
Letters of Credit issued for the account of the Domestic Borrowers and any
drawings thereunder in accordance with their respective Applicable Percentages;
provided that after giving effect to any Domestic L/C Credit Extension with
respect to any Domestic Letter of Credit, (w) the Total Outstandings shall not
exceed the Loan Cap, (x) the aggregate Outstanding Amount of Domestic Total
Outstandings shall not exceed Domestic Availability, (y) the aggregate
Outstanding Amount of the Domestic Loans of any Domestic Lender, plus such
Domestic Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Domestic Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Domestic
Lender’s Domestic Commitment, and (z) the Outstanding Amount of the L/C
Obligations owed by the Domestic Borrowers shall not exceed the Domestic Letter
of Credit Sublimit; and (C) the Canadian Lenders severally agree to participate
in Canadian Letters of Credit issued for the account of the Canadian Borrower
and any drawings thereunder in accordance with their respective Applicable
Percentages; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Canadian Letter of Credit, (w) the Total
Outstandings shall not exceed the Loan Cap, (x) the aggregate Outstanding Amount
of Canadian Total Outstandings shall not exceed Canadian Availability, (y) the
aggregate Outstanding Amount of the Canadian Loans of any Canadian Lender, plus
such Canadian Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, shall not exceed such Canadian Lender’s Canadian Commitment,
and (z) the Outstanding Amount of the L/C Obligations owed by the Canadian
Borrower shall not exceed the Canadian Letter of Credit Sublimit. Each request
by the Lead Borrower or the Canadian Borrower, as applicable, for the issuance
or amendment of a Domestic Letter of Credit or a Canadian Letter of Credit, as
applicable, shall be deemed to be a representation by the Domestic Borrowers or
the Canadian Borrower, as applicable, that the Domestic L/C Credit Extension or
Canadian L/C Credit Extension, as applicable, so requested complies with the
conditions set forth in the provisos to the two preceding sentences, as
applicable. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. Any L/C Issuer (other than Bank of America
or any of its Affiliates) shall notify the Agent in writing on each Business Day
of all Letters of Credit issued on the prior Business Day by such L/C Issuer,
provided that (A) until the Agent advises any such L/C Issuer that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Agent and the L/C Issuer, such L/C Issuer shall be required to so notify
the Agent in writing only once each week of the Letters of Credit issued by such
L/C Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such L/C Issuer may agree. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Effective Date shall be subject to and governed by the terms and conditions
hereof.

 

-57-



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not issue any Letter of Credit without the prior
consent of the Agent, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
(with respect to Domestic Letters of Credit) or either Dollars or Canadian
Dollars (with respect to Canadian Letters of Credit); provided that if the L/C
Issuer, in its discretion, issues a Letter of Credit denominated in a currency
other than Dollars or Canadian Dollars, all reimbursements by the applicable
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

-58-



--------------------------------------------------------------------------------

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the terms “Agent”, as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower or the Canadian Borrower, as applicable,
delivered to the L/C Issuer (with a copy to the Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Lead Borrower or the Canadian Borrower, as applicable. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least two Business Days (or such other date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Lead Borrower or the Canadian
Borrower, as applicable, shall furnish to the L/C Issuer and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Lead Borrower or
the Canadian Borrower, as applicable, and, if not, the L/C Issuer will provide
the Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied or unless the L/C Issuer would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance or amendment of each Domestic Letter of
Credit, each Domestic Lender shall be deemed to (without any further action),
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer, without recourse or warranty, a risk participation in such Domestic
Letter of Credit in an amount equal to the product of such Domestic Lender’s
Applicable Percentage times the Stated Amount of such Domestic Letter of Credit.
Upon any change in the Domestic Commitments under this Agreement, it is hereby
agreed that with respect to all L/C Obligations owing by the Domestic Borrowers,
there shall be an automatic adjustment to the participations hereby created to
reflect the new Applicable Percentages of the

 

-59-



--------------------------------------------------------------------------------

assigning and assignee Domestic Lenders. Immediately upon the issuance or
amendment of each Canadian Letter of Credit, each Canadian Lender shall be
deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Lender’s Applicable Percentage times the
Stated Amount of such Canadian Letter of Credit. Upon any change in the Canadian
Commitments under this Agreement, it is hereby agreed that with respect to all
L/C Obligations owing by the Canadian Borrower, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Canadian Lenders.

(iii) If the Lead Borrower or the Canadian Borrower, as applicable, so requests
in any applicable Letter of Credit Application, the L/C Issuer may, in its sole
and absolute discretion, agree to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Lead Borrower or the Canadian Borrower, as applicable,
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or the Lead Borrower or the Canadian Borrower, as applicable
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower or the Canadian
Borrower, as applicable, and the Agent a true and complete copy of such Letter
of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower or the Canadian Borrower, as applicable, and the Agent thereof not less
than two (2) Business Days prior to the Honor Date (as defined below; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Domestic Borrowers or the Canadian Borrower, as applicable, of their
obligation to reimburse the L/C Issuer and the applicable Lenders with respect
to any such payment. On the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Domestic Borrowers or the
Canadian Borrower, as applicable, shall be deemed to have requested a Borrowing
of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate Loans, as
applicable, to be disbursed on the Honor Date in an amount equal to the amount
of such payment, but subject to the amount of the unutilized portion of Domestic
Availability or Canadian Availability, as applicable, and the conditions set
forth in Section 4.02 (other than the delivery of a Domestic Loan Notice or
Canadian Loan Notice, as

 

-60-



--------------------------------------------------------------------------------

applicable). In the event that such Borrowing cannot be made pursuant to the
terms hereof, then not later than 11:00 a.m. on the Honor Date, the Domestic
Borrowers or the Canadian Borrower, as applicable, shall reimburse the L/C
Issuer through the Agent in an amount equal to the amount of such drawing. If
the Domestic Borrowers or the Canadian Borrower, as applicable, fail(s) to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
applicable Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. Any notice given by the L/C Issuer or the Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each applicable Lender shall upon any notice from the Agent pursuant to
Section 2.03(c)(i) make funds available to such Agent for the account of the L/C
Issuer at the Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each applicable Lender that so makes funds available shall
be deemed to have made a Base Rate Loan, a Canadian Prime Rate Loan or a U.S.
Index Rate Loan, as applicable, to the Domestic Borrowers or the Canadian
Borrower, as applicable, in such amount. The Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate
Loans, as applicable, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Domestic Borrowers or the Canadian
Borrower, as applicable, shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each applicable Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Lead Borrower of a Domestic Loan Notice or the Canadian Borrower of a Canadian
Loan Notice, as applicable). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from

 

-61-



--------------------------------------------------------------------------------

such Lender (acting through the Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate or the Bank of Canada
Overnight Rate, as applicable, and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender its L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrowers or
otherwise, including proceeds of cash collateral applied thereto by the Agent
pursuant to Section 2.03(g)), the Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Agent.

(ii) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each applicable Lender shall
pay to the Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate or the Bank of America-Canada Overnight Rate, as
applicable, from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-62-



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Lead Borrower or the Canadian Borrower, as applicable, shall promptly
examine a copy of each Domestic Letter of Credit or Canadian Letter of Credit,
as applicable, and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Lead Borrower’s or the Canadian
Borrower’s, as applicable, instructions or other irregularity, the Lead Borrower
or the Canadian Borrower, as applicable, will immediately notify the L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant, or assignee of the L/C Issuer shall be liable or
responsible to the Loan Parties for any of the matters described in clauses
(i) through (iv) above, or for any action, neglect or omission under or in
connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or amendment of any Letter of Credit, the failure to
issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
be binding upon the Borrowers; provided that, anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to punitive, consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in

 

-63-



--------------------------------------------------------------------------------

strict compliance with the terms of such Letter of Credit and may disregard any
requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

(g) Cash Collateral. Upon the request of the Agent if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Domestic Borrowers or the Canadian Borrower, as applicable, shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations owing by the Domestic Borrowers or the Canadian Borrower, as
applicable, in an amount equal to (i) with respect to the Domestic Borrowers,
103% of the Outstanding Amount of all L/C Obligations on account of Domestic L/C
Credit Extensions, and (ii) with respect to the Canadian Borrower, 103% of the
Outstanding Amount of all L/C Obligations on account of Canadian L/C Credit
Extensions, in each case pursuant to documentation in form and substance
satisfactory to the Agent and the L/C Issuer (which documents are hereby
Consented to by the Lenders). The Domestic Borrowers hereby grant to the Agent a
Lien on all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing owned by the Domestic Borrowers to secure all
Obligations, and the Canadian Borrower hereby grants to the Agent a Lien on all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing owned by the Canadian Borrower to secure all Canadian Liabilities.
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. If at any time the Agent determines that
any funds held as cash collateral are subject to any right or claim of any
Person other than the Agent or that the total amount of such funds (i) held on
behalf of the Domestic Letters of Credit is less than the aggregate Outstanding
Amount of all L/C Obligations owing with respect to the Domestic L/C Credit
Extensions, or (ii) held on behalf of the Canadian Letters of Credit is less
than the aggregate Outstanding Amount of all L/C Obligations owing with respect
to the Canadian L/C Credit Extensions, as applicable, the Domestic Borrowers or
the Canadian Borrower, as applicable, will, forthwith upon demand by the Agent
pay to the Agent as additional funds to be deposited as cash collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as cash collateral that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Domestic Letter of Credit for which funds are on deposit as cash collateral,
such funds shall be applied to reimburse the L/C Issuer and, to the extent not
so applied, shall thereafter be applied to satisfy other Obligations. Upon the
drawing of any Canadian Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied to reimburse the L/C Issuer and, to the
extent not so applied, shall thereafter be applied to satisfy other Canadian
Liabilities.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower or the Canadian Borrower, as applicable, when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrowers

 

-64-



--------------------------------------------------------------------------------

for, and the L/C Issuer’s rights and remedies against the Borrowers shall not be
impaired by, any action or inaction of the L/C Issuer required under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Domestic Borrowers or the Canadian Borrower, as
applicable, shall pay to the Agent for the account of each Domestic Lender or
Canadian Lender, as applicable, in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay
directly to the L/C Issuer for its own account a fronting fee (i) with respect
to each Commercial Letter of Credit, at a rate equal to 0.125% per annum,
computed on the amount of such Letter of Credit, and payable upon the issuance
or amendment thereof, and (ii) with respect to each Standby Letter of Credit, at
a rate equal to 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fees shall be due and payable on the tenth Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Domestic Borrowers or the Canadian Borrower, as applicable, shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion, in reliance upon the agreements of the
other Domestic Lenders set forth in this Section 2.04, make loans (each such
loan, a “Swing Line Loan”) to the Domestic Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Domestic Loans and L/C Obligations of
the Domestic Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Domestic Commitment; provided, however, that after giving effect to any

 

-65-



--------------------------------------------------------------------------------

Swing Line Loan, (i) the Total Outstandings shall not exceed Loan Cap, and
(ii) the aggregate Outstanding Amount of the Domestic Loans of any Domestic
Lender at such time, plus such Domestic Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Domestic
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
at such time shall not exceed such Domestic Lender’s Commitment, and provided,
further, that the Domestic Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and provided further
that the Swing Line Lender may refuse, and such refusal shall not be deemed an
abuse of the Swing Line Lender’s discretion to make Swing Line Loans as provided
herein, to make any Swing Line Loan at any time when any Domestic Lender is at
such time a Defaulting Lender hereunder, unless the Swing Line Lender has
entered into satisfactory arrangements with the Lead Borrower or such Domestic
Lender to eliminate the Swing Line Lender’s risk with respect to such Domestic
Lender. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Domestic Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Domestic Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Domestic Lender’s Applicable Percentage multiplied by the amount
of such Swing Line Loan. The Swing Line Lender shall have all of the benefits
and immunities (A) provided to the Agent in Article IX with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made by it or proposed to be made by it as if the term “Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing may, in the Swing Line
Lender’s discretion, be made upon the Lead Borrower’s irrevocable notice to the
Swing Line Lender and the Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Agent not later than
11:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof. Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent at the request of the Required Lenders prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 4:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Domestic Borrowers
either by (i) crediting the account of the Lead Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Swing Line Lender by the Lead Borrower; provided, however, that if, on
the date of the proposed Swing Line Loan, there are L/C Borrowings outstanding
with respect to the Domestic Borrowers, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Domestic Borrowers as provided above.

 

-66-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Domestic Borrowers (which hereby irrevocably authorize
the Swing Line Lender to so request on their behalf), that each Domestic Lender
make a Base Rate Loan in an amount equal to such Domestic Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Domestic
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Loan Cap and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Lead Borrower with a copy of the applicable Domestic
Loan Notice promptly after delivering such notice to the Agent. Each Domestic
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Domestic Loan Notice available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified in such Domestic Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Domestic Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Domestic
Borrowers in such amount. The Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Domestic Lenders fund its risk
participation in the relevant Swing Line Loan and each Domestic Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Domestic Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such Domestic
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Domestic Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Domestic Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Domestic Lender’s Domestic
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Domestic Lender (through the Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Domestic Lender’s obligation to make Domestic Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Domestic Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Domestic Lender’s obligation to make Domestic Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Domestic Borrowers to repay Swing Line Loans, together with
interest as provided herein.

 

-67-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Domestic Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Domestic Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Domestic Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Domestic Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Domestic Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Domestic Borrowers for interest on the Swing Line
Loans. Until each Domestic Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Domestic Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Domestic Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower or the
Canadian Borrower, as applicable, to the Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Agent not later than 11:00
a.m. (A) three Business Days prior to any date of prepayment of LIBOR Rate Loans
or BA Equivalent Loans and (B) on the date of prepayment of Base Rate Loans,
Canadian Prime Rate Loans or U.S. Index Rate Loans; (ii) any prepayment of LIBOR
Rate Loans or BA Equivalent Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBOR Rate Loans or BA Equivalent Loans,
the Interest Period(s) of such Loans. The Agent will promptly notify each
Domestic Lender or Canadian Lender, as applicable, of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower or the Canadian
Borrower, as applicable, the Domestic Borrowers or the Canadian Borrower, as
applicable, shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBOR Rate Loan or a BA Equivalent Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Domestic
Loans or Canadian Loans, as applicable, of the Lenders in accordance with their
respective Applicable Percentages.

 

-68-



--------------------------------------------------------------------------------

(b) The Domestic Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Lead Borrower, the Domestic Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the lesser of
(i) the Aggregate Commitments or (ii) the Aggregate Borrowing Base, each as then
in effect, the Borrowers shall immediately prepay the Loans and L/C Borrowings
and Cash Collateralize the L/C Obligations (other than L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans, the Total
Outstandings exceed (i) the lesser of the Aggregate Commitments or (ii) the
Aggregate Borrowing Base, each as then in effect. In addition, (i) if at any
time the amount of the Canadian Total Outstandings exceeds Canadian
Availability, the Canadian Borrower will immediately prepay the Canadian Loans
and L/C Borrowings relating to Canadian Letters of Credit and Cash Collateralize
the L/C Obligations relating to Canadian Letters of Credit (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Canadian Borrower shall not be required to Cash Collateralize the L/C
Obligations relating to Canadian Letters of Credit pursuant to this
Section 2.05(c) unless after the prepayment in full of the Canadian Loans the
Canadian Total Outstandings exceed Canadian Availability as then in effect, and
(ii) if at any time the amount of the Domestic Loans plus the Domestic L/C
Credit Extensions plus the outstanding amount of the Swing Line Loans exceeds
the Loan Cap, the Domestic Borrowers will immediately prepay the Domestic Loans
and L/C Borrowings relating to Domestic Letters of Credit and Cash Collateralize
the L/C Obligations relating to Domestic Letters of Credit (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Domestic Borrowers shall not be required to Cash Collateralize the L/C
Obligations relating to Domestic Letters of Credit pursuant to this
Section 2.05(c) unless after the prepayment in full of the Domestic Loans the
Domestic L/C Credit Extensions exceed the Loan Cap as then in effect.

(d) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations to the extent required pursuant to the provisions of Section 6.12
hereof.

(e) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations, irrespective of whether a Cash Dominion Event has occurred and is
continuing, in an amount equal to the Net Proceeds received by a Loan Party on
account of a Prepayment Event.

(f) Prepayments made by the Domestic Borrowers pursuant to Section 2.05(c),
(d) and (e) above, first, shall be applied ratably to the L/C Borrowings
relating to Domestic Letters of Credit and the Swing Line Loans, second, shall
be applied ratably to the outstanding Domestic Loans, third, shall be used to
Cash Collateralize the remaining L/C Obligations with respect to Domestic
Letters of Credit (except that with respect to Section 2.05(d) and (e), such
Cash Collateralization shall be required only if an Event of Default is then
continuing), fourth, shall be applied ratably to the L/C Borrowings relating to
Canadian Letters of Credit, fifth, shall be applied ratably to the outstanding
Canadian Loans, sixth, shall be used to Cash Collateralize the remaining L/C
Obligations with respect to Canadian Letters of Credit (except that with respect
to Section 2.05(d) and (e), such Cash Collateralization shall be required only
if an Event of Default is then continuing), and seventh, the amount remaining,
if any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations (to the extent required hereunder) in full may be

 

-69-



--------------------------------------------------------------------------------

retained by the Borrowers for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

(g) Prepayments made by the Canadian Borrower pursuant to Section 2.05(c),
(d) and (e) above, first, shall be applied ratably to the L/C Borrowings
relating to Canadian Letters of Credit, second, shall be applied ratably to the
outstanding Canadian Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations with respect to Canadian Letters of Credit (except
that with respect to Section 2.05(d) and (e), such Cash Collateralization shall
be required only if an Event of Default is then continuing) and fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings
relating to Canadian Letters of Credit and Canadian Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations relating to
Canadian Letters of Credit (to the extent required hereunder) in full may be
retained by the Canadian Borrower for use in the ordinary course of its
business. Upon the drawing of any Canadian Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Canadian Borrower or any other Loan
Party) to reimburse the L/C Issuer or the Canadian Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) The Domestic Borrowers may, upon irrevocable notice from the Lead Borrower
to the Agent, terminate the Domestic Commitments, the Domestic Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Domestic Commitments, the Domestic Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the Agent not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Domestic Borrowers shall not terminate or reduce (A) the Domestic Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of the sum of Domestic Loans, L/C Obligations with respect to
Domestic Letters of Credit and Swing Line Loans would exceed the Domestic
Commitments, (B) the Domestic Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations with respect to Domestic
Letters of Credit not fully Cash Collateralized hereunder would exceed the
Domestic Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after
giving effect thereto, and to any concurrent payments hereunder, the Outstanding
Amount of Swing Line Loans hereunder would exceed the Swing Line Sublimit. If,
after giving effect to any reduction of the Domestic Commitments, the Domestic
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
remaining Domestic Commitments, such Domestic Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.

(b) The Canadian Borrower may, upon irrevocable notice from the Canadian
Borrower to the Agent, terminate the Canadian Commitments or the Canadian Letter
of Credit Sublimit or from time to time permanently reduce the Canadian
Commitments or the Canadian Letter of Credit Sublimit; provided that (i) any
such notice shall be received by the Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof, (iii) the Canadian Borrower shall not
terminate or reduce (A) the Canadian Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Canadian Total Outstandings
would exceed the Canadian Commitments or (B) the Canadian Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations with respect to Canadian Letters of Credit not fully Cash
Collateralized hereunder would exceed the Canadian Letter of Credit Sublimit.
If, after giving effect to any reduction of

 

-70-



--------------------------------------------------------------------------------

the Canadian Commitments, the Canadian Letter of Credit Sublimit exceeds the
amount of the remaining Canadian Commitments, such Canadian Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess. Any amount
of the Canadian Loans so repaid may not be re-borrowed and any portion of the
Canadian Commitments which are reduced or terminated may not be reinstated.

(c) The Agent will promptly notify the Domestic Lenders or the Canadian Lenders,
as applicable, of any termination or reduction of the Domestic Letter of Credit
Sublimit, Canadian Letter of Credit Sublimit, Swing Line Sublimit or any
Commitments under this Section 2.06. Upon any reduction of any Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees (including, without limitation,
commitment fees, and Letter of Credit Fees) and interest in respect of the
Commitments accrued until the effective date of any termination of such
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) The Domestic Borrowers shall repay to the Domestic Lenders on the
Termination Date the Domestic Total Outstandings on such date. The Canadian
Borrower shall repay to the Canadian Lenders on the Termination Date the
Canadian Total Oustandings on such date.

(b) To the extent not previously paid, the Domestic Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; (iii) each BA Equivalent Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the BA Rate for such Interest Period plus the Applicable Margin; (iv) each
Canadian Prime Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Margin; (v) each U.S. Index Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the U.S. Index Rate plus
the Applicable Margin; and (vi) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

(b) (i) If any Event of Default exists, then the Agent may, and upon the request
of the Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by Law.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-71-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Domestic Borrowers shall pay to the Agent for the
account of each Domestic Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Commitment Fee Percentage multiplied by the average
daily amount by which the Domestic Commitments exceed the sum of the Domestic
Loans, the L/C Obligations with respect to Domestic Letters of Credit and the
outstanding Swing Line Loans. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day after the end of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the last day of the Availability Period.

(b) Other Fees. The Borrowers shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for BA Equivalent Loans and for Canadian Prime Rate
Loans when the Canadian Prime Rate is determined by Bank of America-Canada
Branch’s “prime rate” and for U.S. Index Rate Loans when the U.S. Index Rate is
determined pursuant to clause (a) thereof shall be made on the basis of a year
of 365 days. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(b) For the purposes of the Interest Act (Canada), (i) whenever any interest or
fees under this Agreement or any other Loan Document is calculated using a rate
based on a year of 360 days, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest is payable (or compounded) ends, and (z) divided
by 360, (ii) the principle of deemed reinvestment of interest does not apply to
any interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records

 

-72-



--------------------------------------------------------------------------------

maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars or Canadian
Dollars, as applicable, and in immediately available funds not later than 2:00
p.m. on the date specified herein. All payments in respect of Base Rate Loans,
U.S. Index Rate Loans and LIBOR Rate Loans shall be made in Dollars, and all
payments in respect of Canadian Prime Rate Loans and BA Equivalent Loans shall
be made in Canadian Dollars. The Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m. shall, at the option
of the Agent, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment (other than
with respect to payment of a LIBOR Loan or a BA Equivalent Loan) to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Rate Loans or BA Equivalent Loans (or in the case of any Borrowing of Base
Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, Canadian Prime
Rate Loans or U.S. Index Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the applicable Borrowers severally agree to pay to the Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrowers to but excluding the date of payment to the Agent at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate or the Bank of America-Canada Overnight Rate, as applicable,
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any

 

-73-



--------------------------------------------------------------------------------

administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, (B) in the case of a payment to be made by the
Domestic Borrowers, the interest rate applicable to Base Rate Loans, and (C) in
the case of a payment to be made by the Canadian Borrower, the interest rate
applicable to Canadian Prime Rate Loans. If the Borrowers and such Lender shall
pay such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower or the Canadian Borrower, as applicable,
prior to the time at which any payment is due to the Agent for the account of
the Lenders or the L/C Issuer hereunder that the applicable Borrowers will not
make such payment, the Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the applicable Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent at the
greater of the Federal Funds Rate or the Bank of Canada Overnight Rate, as
applicable, and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Agent to any Lender or the Lead Borrower or the Canadian
Borrower, as applicable, with respect to any amount owing under this
Section 2.12(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the applicable Borrowers by the Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Domestic Lenders
hereunder to make Domestic Loans, to fund participations in Domestic Letters of
Credit and Swing Line Loans and to make payments hereunder are several and not
joint. The obligations of the Canadian Lenders hereunder to make Canadian Loans
and to fund participations in Canadian Letters of Credit and to make payments
hereunder are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment hereunder on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other

 

-74-



--------------------------------------------------------------------------------

amounts with respect to, any of the Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Obligations
greater than its pro rata share thereof as provided herein (including as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations or the Canadian Liabilities, as applicable, of the other applicable
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the applicable Credit
Parties ratably and in the priorities set forth in Section 8.03, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

2.14 Settlement Amongst Lenders

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans), shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swingline Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

(b) The Agent shall deliver to each of the applicable Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Loans and Swing
Line Loans (if applicable) for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Agent shall
transfer to each applicable Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Agent (as provided below) or the Agent
shall transfer to each Lender, such amounts as are necessary to ensure that,
after giving effect to all such transfers, the amount of Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent such Lender agrees to pay to the Agent forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent equal to the greater of the
Federal Funds Rate or the Bank of Canada Overnight Rate, as applicable, and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing.

 

-75-



--------------------------------------------------------------------------------

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Domestic Lenders), the Lead Borrower may from time to time request an increase
in the Domestic Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Lead Borrower may make a maximum of
four (4) such requests. At the time of sending such notice, the Lead Borrower
(in consultation with the Agent) shall specify the time period within which each
Domestic Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Domestic
Lenders).

(b) Lender Elections to Increase. Each Domestic Lender shall notify the Agent
within such time period whether or not it agrees to increase its Domestic
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Domestic Lender not
responding within such time period shall be deemed to have declined to increase
its Domestic Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the Lead
Borrower and each Domestic Lender of the Domestic Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Agent, the L/C Issuer and the Swing Line Lender
(which approvals shall not be unreasonably withheld), to the extent that the
existing Domestic Lenders decline to increase their Domestic Commitments, or
decline to increase their Domestic Commitments to the amount requested by the
Lead Borrower, the Arranger, in consultation with the Lead Borrower, will use
its reasonable efforts to arrange for other Eligible Assignees to become a
Domestic Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Domestic Commitments requested by the Lead
Borrower and not accepted by the existing Domestic Lenders (and the Lead
Borrower may also invite additional Eligible Assignees to become Domestic
Lenders) (collectively, the “Additional Commitment Lenders”), provided, however,
that without the consent of the Agent, at no time shall the Domestic Commitment
of any Additional Commitment Lender be less than $5,000,000.

(d) Effective Date and Allocations. If the Domestic Commitments are increased in
accordance with this Section, the Agent, in consultation with the Lead Borrower,
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Agent shall promptly notify the Lead Borrower
and the Domestic Lenders of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the Domestic
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall
be deemed modified, without further action, to reflect the revised Domestic
Commitments and Applicable Percentages of the Domestic Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Agent a certificate of each
Domestic Loan Party dated as of the Increase Effective Date (in sufficient
copies for each Domestic Lender) signed by a Responsible Officer of such
Domestic Loan Party (A) certifying and attaching the resolutions adopted by such
Domestic Loan Party approving or consenting to such increase, and (B) in the
case of the Domestic Borrowers, certifying that, before and after giving effect
to such increase, (1) the representations and warranties contained in Article V
and the other Loan Documents are true and correct on and as of the

 

-76-



--------------------------------------------------------------------------------

Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and (b), and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrowers, the Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (iii) the
Borrowers shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Lead Borrower and such Additional Commitment Lenders
shall agree; (iv) the Borrowers shall have paid such arrangement fees to the
Arranger as the Lead Borrower and the Agent may agree; (v) if requested by the
Agent, the Domestic Borrowers shall deliver an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Domestic
Borrowers reasonably satisfactory to the Agent and dated such date; (vi) the
Domestic Borrowers and the Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Agent may reasonably
have requested; and (vii) no Default or Event of Default exists. The Domestic
Borrowers shall prepay any Domestic Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Domestic Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Domestic
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Loan Parties shall be
required by Law to deduct, withhold or remit any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions, withholdings and
remittances (including deductions, withholdings and remittances applicable to
additional sums payable under this Section) the Agent, Lenders or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Loan Parties shall make such deductions,
withholdings and remittances and (iii) the Loan Parties shall timely pay or
remit the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 3.01(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.

(c) Indemnification by the Loan Parties. (i) The Loan Parties shall indemnify
the Agent, each Lender and the L/C Issuer, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid, withheld or remitted by the Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of

 

-77-



--------------------------------------------------------------------------------

such payment or liability delivered to the Lead Borrower or the Canadian
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of the Agent, a Lender or the L/C Issuer,
shall be conclusive absent manifest error.

(ii) Without limiting the provisions of Section 3.01(a) or (b), (A) the
Borrowers will not be required to indemnify any Foreign Lender, or pay any
additional amount to such Foreign Lender, pursuant to Section 3.01(a), (b) or
(c), in respect of Taxes to the extent that the obligation to pay or indemnify
such additional amounts would not have arisen but for the failure of such
Foreign Lender to comply with the provisions of Section 3.01(f), and (B) each
Credit Party will, and does hereby, indemnify the Borrowers and Agents, and will
make payment in respect thereof within ten days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or Agents) incurred by or asserted against any
Borrower or Agent by any Governmental Authority as a result of the failure by
such Credit Party to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Credit Party
to the Borrowers or Agents pursuant to Section 3.01(f). Each Credit Party hereby
authorizes Agents to set off and apply any and all amounts at any time owing to
such Credit Party under this Agreement or any other Loan Document against any
amount due to Agents under this Section 3.01(c)(ii). The agreements in this
Section 3.01(c)(ii) will survive the resignation and/or replacement of Agents,
any assignment of rights by, or the replacement of, a Credit Party, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment or remittance
of Indemnified Taxes or Other Taxes by the Loan Parties to a Governmental
Authority, the Lead Borrower or the Canadian Borrower, as applicable, shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or remittance or other evidence of such payment or
remittance reasonably satisfactory to the Agent.

(e) Status of Lenders. For all Tax purposes of this Agreement, including this
Section 3.01, it is assumed that (i) the Domestic Lenders will lend to the
Domestic Borrowers and not to the Canadian Borrower and (ii) the Canadian
Lenders will lend to the Canadian Borrower and not to the Domestic Borrowers.
Any Foreign Lender other than a Canadian Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Domestic Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the Agent), at
the time or times prescribed by Law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
Law as will permit such payments to be made without withholding or at a reduced
rate of withholding. Such delivery shall be provided on the Effective Date and
on or before such documentation expires or becomes obsolete or after the
occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Lead Borrower or the
Canadian Borrower, as applicable, or the Agent shall deliver such other
documentation prescribed by Law or reasonably requested by the Lead Borrower or
the Canadian Borrower, as applicable, or the Agent as will enable the Lead
Borrower or the Canadian Borrower, as applicable, or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

-78-



--------------------------------------------------------------------------------

(f) Tax Documentation. Without limiting the generality of the foregoing, in the
event that any Domestic Borrower is resident for tax purposes in the United
States, any Foreign Lender (other than a Canadian Lender) shall deliver to the
Lead Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Lead Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Domestic
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Law as a basis for claiming exemption from or
a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by Law to permit the
Lead Borrower to determine the withholding or deduction required to be made.

(g) Treatment of Certain Refunds. If the Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which the Loan Parties have paid additional amounts pursuant to this
Section, it shall pay to the applicable Loan Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Parties, upon the request of the
Agent, such Lender or the L/C Issuer, agree to repay the amount paid over to the
applicable Loan Parties (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Agent, such Lender or the L/C
Issuer in the event that the Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This Section 3.01(g) shall not
be construed to require the Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Loan Parties or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans or
BA Equivalent Loans, or to determine or charge interest rates based upon the
LIBOR Rate or the BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Lead Borrower or the Canadian Borrower, as applicable,
through the Agent any obligation of such Lender to make or continue LIBOR Rate
Loans or BA Equivalent Loans, as applicable, or to Convert Base Rate Loans or
U.S. Index Rate Loans to LIBOR Rate Loans or to Convert Canadian Prime Rate
Loans to BA Equivalent Loans shall be

 

-79-



--------------------------------------------------------------------------------

suspended until such Lender notifies the Agent and the Lead Borrower or the
Canadian Borrower, as applicable, that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrowers shall, upon demand from such Lender (with a copy to the Agent), prepay
or, if applicable, Convert all LIBOR Rate Loans of such Lender to Base Rate
Loans or U.S. Index Rate Loans, as applicable, or Convert all BA Equivalent
Loans of such Lender to Canadian Prime Rate Loans, as applicable, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans or BA Equivalent Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans or BA Equivalent Loans. Upon any such prepayment or Conversion, the
applicable Borrowers shall also pay accrued interest on the amount so prepaid or
Converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a BA
Equivalent Loan or a Conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan or Canadian Dollar
bankers’ acceptances are not being transacted in the Canadian interbank market
for the applicable amount and Interest Period of such BA Equivalent Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Rate or
the BA Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or BA Equivalent Loan, or (c) the LIBOR Rate or BA Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan or BA
Equivalent Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Agent will promptly so notify the Lead Borrower or the
Canadian Borrower, as applicable, and each applicable Lender. Thereafter, the
obligation of the applicable Lenders to make or maintain LIBOR Rate Loans or BA
Equivalent Loans shall be suspended until the Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower or the Canadian Borrower, as applicable, may revoke any pending request
for a Borrowing of, Conversion to or continuation of LIBOR Rate Loans or BA
Equivalent Loans or, failing that, will be deemed to have Converted such request
into a request for a Borrowing of Base Rate Loans, U.S. Index Rate Loans or
Canadian Prime Rate Loans, as applicable, in the amount specified therein.

3.04 Increased Costs; Reserves on LIBOR Rate Loans and BA Equivalent Loans.

(a) Increased Costs Generally. Except to the extend addressed by Section 3.01,
if any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan or BA Equivalent Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans or
BA Equivalent Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan or BA Equivalent Loan (or of
maintaining its obligation to make any

 

-80-



--------------------------------------------------------------------------------

such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the applicable Loan Parties will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
applicable Loan Parties will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a) or (b) and delivered to the Lead Borrower or the Canadian
Borrower, as applicable, shall be conclusive absent manifest error; provided
that such amount shall be consistent with return metrics applied in determining
amounts that such Lender or L/C Issuer has required other similarly situated
borrowers or obligors to pay with respect to such increased costs or reduced
returns. The applicable Loan Parties shall pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that, notwithstanding the provisions of
Section 3.04(a) and (b), the Loan Parties shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Lead Borrower or the Canadian Borrower, as applicable, of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof), and provided further that the
Lender or the L/C Issuer claiming compensation therefor shall apply consistent
return metrics applied to other similarly situated borrowers or obligors with
respect to such increased costs or reductions.

(e) Reserves on LIBOR Rate Loans. The Domestic Borrowers or the Canadian
Borrower, as applicable, shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LIBOR Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due

 

-81-



--------------------------------------------------------------------------------

and payable on each date on which interest is payable on such Loan, provided the
Lead Borrower or the Canadian Borrower, as applicable, shall have received at
least 10 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the applicable Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan, U.S. Index Rate Loan or Canadian Prime Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan, U.S. Index Rate Loan or Canadian Prime Rate Loan on the
date or in the amount notified by the Lead Borrower or the Canadian Borrower, as
applicable; or

(c) any assignment of a LIBOR Rate Loan or a BA Equivalent Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Lead Borrower or the Canadian Borrower, as applicable, pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that no Borrower shall be obligated to pay any of the foregoing amounts
incurred in connection with such Lender becoming or being a Defaulting Lender.
The applicable Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed (i) to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded and (ii) to have funded each BA Equivalent Loan made by it at the BA Rate
for such Loan by a matching discounting, acceptance or other Borrowing or
transaction in the Canadian interbank market for bankers’ acceptances for a
comparable period, whether or not such BA Equivalent Loan was in fact so
discounted or accepted.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and

 

-82-



--------------------------------------------------------------------------------

would not otherwise be disadvantageous to such Lender. The Domestic Borrowers or
the Canadian Borrower, as applicable, hereby agree to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08 Designation of Lead Borrower as Domestic Borrowers’ Agent.

(a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Domestic Borrower’s agent to obtain Domestic Credit Extensions,
the proceeds of which shall be available to each Domestic Borrower for such uses
as are permitted under this Agreement. As the disclosed principal for its agent,
each Domestic Borrower shall be obligated to each Domestic Credit Party on
account of Domestic Credit Extensions so made as if made directly by the
applicable Domestic Credit Party to such Domestic Borrower, notwithstanding the
manner by which such Domestic Credit Extensions are recorded on the books and
records of the Lead Borrower and of any other Domestic Borrower. In addition,
each Domestic Loan Party other than the Domestic Borrowers hereby irrevocably
designates and appoints the Lead Borrower as such Domestic Loan Party’s agent to
represent such Domestic Loan Party in all respects under this Agreement and the
other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers;
provided that the Canadian Borrower shall be liable only for the Canadian
Liabilities.

(c) The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a “Domestic Borrower”) on whose behalf the Lead Borrower
has requested a Domestic Credit Extension. Neither the Agent nor any other
Domestic Credit Party shall have any obligation to see to the application of
such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. The effectiveness of this Agreement and the
other Loan Documents is subject to satisfaction of the following conditions
precedent:

(a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif ”
via e-mail) (followed promptly by originals) unless otherwise specified, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance satisfactory to the Agent:

(i) counterparts of this Agreement each properly executed by a Responsible
Officer of the signing Loan Party and the Lenders sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

 

-83-



--------------------------------------------------------------------------------

(ii) a Note executed by the applicable Borrowers in favor of each Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v) a favorable opinion of Morrison & Foerster LLP, United States counsel to the
Loan Parties, and of Blake, Cassels & Graydon LLP, Canadian counsel to the Loan
Parties, addressed to the Agent and each Lender, as to such matters concerning
the Loan Parties and the Loan Documents as the Agent may reasonably request;

(vi) a certificate of a Responsible Officer of the Lead Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) to
the Solvency of the Loan Parties as of the Effective Date after giving effect to
the transactions contemplated hereby, and (D) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;

(viii) the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(ix) results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
PPSA estoppel letters and releases or subordination agreements satisfactory to
the Agent are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

 

-84-



--------------------------------------------------------------------------------

(x) (A) all documents and instruments, including Uniform Commercial Code
financing statements and PPSA financing statement registrations, required by law
or reasonably requested by the Agents to be filed, registered or recorded to
create or perfect the first priority (subject to Permitted Encumbrances having
priority by operation of Law) Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agents, (B) copies of Credit
Card Notifications, which shall have been executed on behalf of such Loan Party
and delivered to such Loan Party’s credit card clearinghouses and processors
listed on Schedule 5.21(b), (C) Blocked Account Agreements entered into with the
applicable Blocked Account Banks, and (D) control agreements with respect to the
Loan Parties’ securities and investment accounts have been obtained; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require.

(b) After giving effect to the transactions contemplated hereby and any Credit
Extensions to be made on the Effective Date, Domestic Availability shall be not
less than $150,000,000.

(c) The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on October 31, 2014, and executed by
a Responsible Officer of the Lead Borrower.

(d) The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since August 2, 2014.

(e) The Agent and the Lenders shall have received and be satisfied with updated
projections of the Loan Parties in form and substance acceptable to the Agent.

(f) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(g) There shall not have occurred any default of any Material Contract of any
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(h) The consummation of the transactions contemplated hereby shall not violate
any Law or any Organization Document.

(i) All fees required to be paid to the Agent or the Arranger on or before the
Effective Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Effective Date shall have been paid in full.

(j) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Effective Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent).

 

-85-



--------------------------------------------------------------------------------

(k) The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act and the AML Legislation.

(l) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Effective Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Domestic Loan Notice or Canadian
Loan Notice requesting only a Conversion of Loans to the other Type, or a
continuation of LIBOR Rate Loans or BA Equivalent Loans) and of each L/C Issuer
to issue each Letter of Credit is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (ii) in
the case of any representation and warranty qualified by materiality, they shall
be true and correct in all respects and (iii) for purposes of this Section 4.02,
the representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b), respectively.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred.

Each Request for Credit Extension (other than a Domestic Loan Notice or Canadian
Loan Notice requesting only a Conversion of Loans to the other Type or a
continuation of LIBOR Rate Loans or BA Equivalent Loans) submitted by the Lead
Borrower or the Canadian Borrower, as applicable, shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a), (b) and (d) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Agent to cease making Loans and issuing Letters of Credit,
the Lenders will fund their Applicable Percentage of all Loans and L/C Advances
and participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower or the Canadian Borrower, as
applicable, and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Agent provided,
however, the making of any such

 

-86-



--------------------------------------------------------------------------------

Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited or unlimited liability company,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Schedule 5.01 annexed
hereto sets forth, as of the Effective Date, each Loan Party’s and Subsidiary’s
name as it appears in official filings in its jurisdiction of incorporation or
organization, organization type, organization number, if any, issued by its
jurisdiction of incorporation or organization, and its federal employer
identification number or similar number in a foreign jurisdiction.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any material Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents or (b) such as have been obtained or made and are in full force and
effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other applicable Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

-87-



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated August 2, 2014, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered to the Agent or the
Lenders, (ii) of the Canadian Borrowing Base or the Domestic Borrowing Base,
(iii) of covenant compliance calculations provided hereunder or (iv) of the
assets, liabilities, financial condition or results of operations of the Lead
Borrower and its Subsidiaries on a Consolidated basis.

(e) The Consolidated forecasted balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

-88-



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens

(a) Each of the Loan Parties has marketable title in fee simple to or valid
leasehold interests in, all Real Estate necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state or province) of all Real Estate (excluding Leases) that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Effective Date. Each Loan Party has good, marketable and
insurable fee simple title to the Real Estate owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Permitted Encumbrances.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state or province) of all Leases of the Loan Parties, together with the name of
each lessor and its contact information with respect to each such Lease as of
the Effective Date. Each of such Leases is in full force and effect and the Loan
Parties are not in default of the terms thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party on the Effective Date, showing the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto. The property of each
Loan Party is subject to no Liens, other than Permitted Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of each Investment
held by any Loan Party on the Effective Date, showing as of the Effective Date
the amount, obligor or issuer and maturity, if any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party on the Effective Date, showing as of the Effective Date the
amount, obligor or issuer and maturity thereof.

5.09 Environmental Compliance.

(a) No Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the properties currently, or, to the best knowledge of the Loan
Parties, formerly, owned or operated by any Loan Party is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state,
provincial, municipal or local list; there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party.

 

-89-



--------------------------------------------------------------------------------

(c) No Loan Party is undertaking, and no Loan Party has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party.

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties operates. Schedule 5.10 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Effective Date. As of the Effective Date, each insurance policy listed on
Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.

5.11 Taxes. The Loan Parties have filed all federal, state, provincial and other
material tax returns and reports required to be filed, and have paid all
federal, state, provincial and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (i) that are described on
Schedule 5.11 hereto or (ii) that are being contested in good faith by
appropriate proceedings being diligently conducted, for which adequate reserves
have been provided in accordance with GAAP, as to which Taxes no Lien has been
filed or seizure or garnishment made and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien or other
right or remedy securing such obligation. There is no proposed tax assessment
against any Loan Party that would, if made, have a Material Adverse Effect. No
Loan Party or any Subsidiary thereof is a party to any tax sharing agreement.

5.12 ERISA Compliance; Canadian Pension Plans.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS or the remedial amendment
period for such Plan has not expired and, to the best knowledge of the Lead
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Domestic Loan Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. No
Lien imposed under the Code or ERISA exists or is likely to arise on account of
any Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Lead Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Lead Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each

 

-90-



--------------------------------------------------------------------------------

Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, and (iii) neither the Lead
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA.

(d) No Canadian Loan Party maintains or is required to contribute to, or is
liable under, any Canadian Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Effective Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in the Loan Parties and the
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except for Permitted Encumbrances arising by operation of Law. Except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary. As of the Effective Date, the Loan Parties
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document as of
the Effective Date, each of which is valid and in full force and effect as of
the Effective Date.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for any purpose that
violates Regulations T, U, or X issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

-91-



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. The Loan Parties own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, to avoid conflict with the rights of any other Person. To
the best knowledge of the Lead Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Lead Borrower, threatened in writing,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party pending or, to the knowledge of any Loan Party,
threatened in writing. The hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, provincial, municipal, local or foreign Law dealing with such
matters. No Loan Party has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state, provincial or foreign Law. All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
no Loan Party is a party to or bound by any collective bargaining agreement or
any similar agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened in writing to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party has made a pending demand for recognition. There are
no complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened in writing to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound.

5.19 Security Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Credit Parties, a legal, valid, continuing and enforceable Lien on the
Collateral (as defined in the Security Agreement), the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon (i) the filing of UCC financing
statements, naming the Agent as secured party, Domestic Loan Parties as debtors
and such Collateral as collateral, in the offices of the Secretaries of States
of the States in which the Domestic Loan Parties are incorporated or formed, the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the Domestic Loan Parties in all such Collateral
that may be perfected by the filing of a UCC financing statement, (ii) the
obtaining of “control” (as defined in the UCC) of any such Collateral, the Agent
will have a perfected Lien on, and security interest in, to and under all right,
title and interest of the Domestic Loan Parties in all such Collateral that may
be perfected by obtaining control, in each case prior and superior in right to
any other Person (other than holders of Permitted Encumbrances having priority
by operation of Law).

 

-92-



--------------------------------------------------------------------------------

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office, the United States Copyright Office and the
Canadian Intellectual Property Office and when financing statements, releases
and other filings in appropriate form are filed in the offices specified on
Schedule II of the Security Agreement, the Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties in the Intellectual Property Collateral (as defined in
the Security Agreement or the Canadian Security Documents, as applicable) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office, the United States Copyright Office or the
Canadian Intellectual Property Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office, the United States
Copyright Office and the Canadian Intellectual Property Office may be necessary
to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the applicable Loan Parties after the Effective Date).

(c) The Canadian Security Documents create in favor of the Agent, for the
benefit of the Canadian Credit Parties, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Canadian
Security Documents), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
financing statements, releases and other filings are in appropriate form and
have been filed in the offices specified in Schedule II of the General Security
Agreement forming part of the Canadian Security Documents. Upon such filings,
the Agent will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the grantors thereunder in all Collateral that
may be perfected under the PPSA (in effect on the date this representation is
made) by filing, recording or registering a financing statement or analogous
document (including without limitation the proceeds of such Collateral subject
to the limitations relating to such proceeds in the PPSA), in each case prior
and superior in right to any other Person (other than holders of Permitted
Encumbrances having priority by operation of Law).

5.20 Solvency

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Effective Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Effective Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

 

-93-



--------------------------------------------------------------------------------

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened in writing, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Effective Date. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower, a Consolidated and consolidating balance sheet
of the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and
the related consolidated and consolidating statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and unqualified opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and such consolidating statements to
be certified by a Responsible Officer of the Lead Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Lead Borrower and its
Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
Fiscal Quarter of each Fiscal Year of the Lead Borrower, a Consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Quarter in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

-94-



--------------------------------------------------------------------------------

(c) at any time that the aggregate principal amount of outstanding Loans is
greater than $0, as soon as available, but in any event within 30 days after the
end of each of the Fiscal Months of each fiscal year of the Lead Borrower, a
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Month, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to Section 6.01(d) hereof, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(d) as soon as available, but in any event no more than 75 days after the end of
each Fiscal Year of the Lead Borrower, forecasts prepared by management of the
Lead Borrower, in form satisfactory to the Agent, of Canadian Availability,
Domestic Availability and the Aggregate Borrowing Base, a statement of the
projected number of Stores to be opened and closed by the Borrowers, and the
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the fiscal year in which the
Maturity Date occurs).

Notwithstanding the foregoing, the obligations in paragraphs (a), and (b) above
may be satisfied with respect to financial information of the Lead Borrower and
its Subsidiaries by furnishing (A) the applicable consolidated financial
statements of any direct or indirect parent of the Lead Borrower (including,
without limitation, Holdings) that, directly or indirectly, holds all of the
Capital Stock of the Lead Borrower or (B) Holdings’ (or any direct or indirect
parent thereof, as applicable) Form 10-K or 10-Q or other filings, as
applicable, filed with the SEC; provided that, for any period when the financial
statements provided pursuant to clause (a) or (b) above are financial statements
of any direct or indirect parent company of the Lead Borrower (including,
without limitation, Holdings) and such parent company owns any material assets
other than the Lead Borrower and its Subsidiaries, then the Lead Borrower shall
furnish, together with such reports, a reasonably detailed explanation of the
assets and results of operations included in such financial statements that are
attributable to the Lead Borrower and the Lead Borrower’s Subsidiaries, without
regard to such other material assets.

6.02 Certificates; Other Information. Deliver to the Agent, in form and detail
satisfactory to the Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower;

(b) on the first Monday of each Fiscal Month (or, if such day is not a Business
Day, on the next succeeding Business Day), or more frequently as the Borrowers
may elect, a Borrowing Base Certificate showing the Canadian Borrowing Base and
the Domestic Borrowing Base as of the close of business as of the last day of
the immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that at any time that an Accelerated Borrowing Base Delivery

 

-95-



--------------------------------------------------------------------------------

Event has occurred and is continuing, such Borrowing Base Certificate shall be
delivered on Monday of each week (or, if Monday is not a Business Day, on the
next succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

(c) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(d) upon the Agent’s request therefor, a report summarizing the then current
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each material notice or
other material correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in Canada or any
other applicable non-U.S. jurisdiction) concerning any proceeding with, or
investigation or possible investigation or other inquiry by such Governmental
Authority regarding financial or other operational results of any Loan Party or
any Subsidiary thereof or any other matter which, if adversely determined, could
reasonably expected to have a Material Adverse Effect; and

(f) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (A) the Lead Borrower shall deliver paper copies of
such documents to the Agent until a written request to cease delivering paper
copies is given by the Agent and (B) the Lead Borrower shall notify the Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Agent shall not have any obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such

 

-96-



--------------------------------------------------------------------------------

Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States or Canada federal, provincial
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Agent:

(a) of the occurrence of any Default or Event of Default;

(b) following such Loan Party’s obtaining knowledge of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,

(c) of the occurrence of any ERISA Event or Termination Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, in either case to the
extent such change would impact the calculation of the Canadian Borrowing Base,
the Domestic Borrowing Base or the Consolidated Fixed Charge Coverage Ratio;

(e) of any change in any Loan Party’s senior executive officers;

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(g) following such Loan Party’s obtaining knowledge of the filing of any Lien
for unpaid Taxes in excess of $2,000,000 against any Loan Party or the receipt
by any Loan Party of a notice to pay or garnishment for unpaid Taxes;

(h) of any Prepayment Event; and

(i) of any failure by any Loan Party to pay rent beyond any applicable cure or
grace period provided in the applicable lease at (i) any of the Loan Parties’
distribution centers or warehouses; (ii) twenty (20%) or more of such Loan
Party’s Store locations or (iii) any of such Loan Party’s locations if such
failure would be reasonably likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators, and
carriers) which, if unpaid, would by Law become a Lien upon its property other
than a Permitted Encumbrance; and (c) all Material Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each case,
where (i)

 

-97-



--------------------------------------------------------------------------------

the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agents with respect to determining Reserves
pursuant to this Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.05 or 7.06 and except for the dissolution, liquidation, winding up
or cessation of existence of any Subsidiary that is not a Material Subsidiary;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Agent and not Affiliates of the
Loan Parties, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business and operating in the same or similar locations or as is
required by Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

(c) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that, unless
otherwise directed by the Agent, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the Agent
may reasonably require from time to time to protect the interests of the Credit
Parties.

(d) Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

 

-98-



--------------------------------------------------------------------------------

(e) Cause business interruption policies to name the Agent as a loss payee and
to be endorsed or amended to include (i) a provision that, from and after the
Effective Date, unless otherwise directed by the Agent, the insurer shall pay
all proceeds otherwise payable to the Loan Parties under the policies directly
to the Agent, (ii) a provision to the effect that none of the Loan Parties, the
Agent, or any other party shall be a co-insurer and (iii) such other provisions
as the Agent may reasonably require from time to time to protect the interests
of the Credit Parties.

(f) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

(g) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent
of payment of the premium therefor.

(h) Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and, subject
to Section 6.10(a), to inspect books and records related thereto and any
properties covered thereby.

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

 

-99-



--------------------------------------------------------------------------------

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower or the Canadian
Borrower, as applicable; provided, however, that when a Default or an Event of
Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

(b) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
or the Canadian Borrower’s, as applicable, practices in the computation of the
Canadian Borrowing Base and the Domestic Borrowing Base (ii) the assets included
in the Canadian Borrowing Base and the Domestic Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, and (iii) the Loan Parties’ business plan,
forecasts and cash flows. The Loan Parties shall pay the fees and expenses of
the Agent and such professionals with respect to (i) while no Event of Default
shall have occurred and be continuing, one commercial finance examination during
any twelve month period; provided that, if Domestic Availability at any time is
less than the greater of (x) 25% of the Loan Cap and (y) $40,000,000, the Loan
Parties shall pay such fees and expenses for two commercial finance examinations
during any twelve month period, and (ii) all such commercial finance
examinations, if required by Law or if an Event of Default shall have occurred
and be continuing. Notwithstanding the foregoing, the Agent shall cause at least
one commercial finance examination to be conducted during each twelve month
period following the Effective Date at the expense of the Loan Parties, and may
cause additional commercial finance examinations to be undertaken as it in its
discretion deems necessary or appropriate, at its own expense.

(c) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Inventory Collateral, including, without limitation, the
Inventory included in the Canadian Borrowing Base and Domestic Borrowing Base.
The Loan Parties shall pay the fees and expenses of the Agent and such
professionals with respect to (i) while no Event of Default shall have occurred
and be continuing, one appraisal during any twelve month period; provided that,
if Domestic Availability at any time is less than the greater of (x) 25% of the
Loan Cap and (y) $40,000,000, the Loan Parties shall pay such fees and expenses
for two appraisals during any twelve month period, and (ii) all such appraisals,
if required by Law or if an Event of Default shall have occurred and be
continuing. Notwithstanding the foregoing, the Agent shall cause at least one
Inventory appraisal to be conducted during each twelve month period following
the Effective Date at the expense of the Loan Parties, and may cause additional
appraisals to be undertaken as it in its discretion deems necessary or
appropriate, at its own expense.

6.11 Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within fifteen
(15) days): (a) cause such Subsidiary, if it is a Material Subsidiary that is
not a CFC (other than a Canadian Subsidiary guaranteeing Canadian Liabilities),
(i) to become, at the Agent’s option, a Borrower or Guarantor by executing and
delivering to the Agent a Joinder to the Loan Documents, or such other documents
as the Agent shall deem appropriate

 

-100-



--------------------------------------------------------------------------------

for such purpose, (ii) to grant a Lien to the Agent on such Subsidiary’s assets
of the same type that constitute Collateral to secure the Obligations, and
(iii) deliver to the Agent documents of the types referred to in Sections
4.01(a)(iii) and (iv) and favorable opinions of counsel to such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i)), and (b) if
any Equity Interests or Indebtedness of such Subsidiary are owned by or owing to
any Loan Party, to the extent that such Equity Interests or Indebtedness are not
already Collateral, to pledge such Equity Interests and promissory notes
evidencing such Indebtedness (except that, if such Subsidiary is a CFC, the
Equity Interests of such Subsidiary to be pledged by any Domestic Loan Party
shall be limited to 65% of the outstanding voting Equity Interests of such
Subsidiary and 100% of the non-voting Equity Interests of such Subsidiary, in
each case in form, content and scope reasonably satisfactory to the Agent. In no
event shall compliance with this Section 6.11 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Canadian Borrowing Base or the
Domestic Borrowing Base.

6.12 Cash Management.

(a) ACH or wire transfer no less frequently than daily (and whether or not there
are then any outstanding Obligations) to a Blocked Account all amounts on
deposit in each DDA (net of any minimum balance, not to exceed $2,500.00, as may
be required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors.

(b) (i) After the occurrence and during the continuance of a Cash Dominion
Event, cause the ACH or wire transfer by the Domestic Loan Parties to the
concentration account maintained at Bank of America or with another Domestic
Lender reasonably satisfactory to the Agent with whom a Blocked Account
Agreement has been executed (the “U.S. Concentration Account”) , and (ii) after
the occurrence and during the continuance of an Event of Default, cause the ACH
or wire transfer by the Canadian Loan Parties to the concentration account
maintained at Bank of America-Canada Branch or with another Canadian Lender
reasonably satisfactory to the Agent with whom a Blocked Account Agreement has
been executed (the “Canadian Concentration Account”), as applicable, in each
case no less frequently than daily (and whether or not there are then any
outstanding Obligations), all cash receipts and collections received by each
applicable Loan Party from all sources, including, without limitation, the
following:

(i) all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral);

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$10,000.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained); and

 

-101-



--------------------------------------------------------------------------------

(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $10,000.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank).

(c) Each of the U.S. Concentration Account and the Canadian Concentration
Account shall at all times be under the sole dominion and control of the Agent.
The Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the U.S. Concentration Account or the Canadian
Concentration Account, (ii) the funds on deposit in the U.S. Concentration
Account shall at all times be collateral security for all of the Obligations and
the funds on deposit in the Canadian Concentration Account shall at all times be
collateral security for all of the Canadian Liabilities, (iii) the funds on
deposit in the U.S. Concentration Account shall be applied to the Obligations as
provided in this Agreement and (iv) the funds on deposit in the Canadian
Concentration Account shall be applied to the Canadian Liabilities as provided
in this Agreement. In the event that, notwithstanding the provisions of this
Section 6.12, any Loan Party receives or otherwise has dominion and control of
any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the U.S. Concentration Account or the Canadian Concentration Account, as
applicable, or dealt with in such other fashion as such Loan Party may be
instructed by the Agent.

(d) Upon the request of the Agent, cause bank statements and/or other reports to
be delivered to the Agent not less often than monthly, accurately setting forth
all amounts deposited in each Blocked Account to ensure the proper transfer of
funds as set forth above.

6.13 Information Regarding the Collateral.

(a) Furnish to the Agent (x) at least fifteen (15) days prior written notice of
any change in: (i) any Loan Party’s name; (ii) the location of any Loan Party’s
registered or chief executive office or its principal place of business;
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state or other
jurisdiction of organization and (y) not later than thirty (30) days after any
change in the location of any office of any Loan Party office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), notice thereof. The Loan Parties shall not
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC, the PPSA or otherwise that are required in
order for the Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for its own
benefit and the benefit of the other applicable Credit Parties with the priority
required by the Security Documents.

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Effective Date, advise the Agent in writing of such revisions or updates as
may be necessary or appropriate to update or correct the same. From time to time
as may be reasonably requested by the Agent, the Lead Borrower shall supplement
each Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter arising after the Effective Date that, if
existing or occurring on the Effective Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters

 

-102-



--------------------------------------------------------------------------------

reflected in such updated Schedules or revised representations; nor shall any
such supplement or revision to any Schedule or representation be deemed the
Credit Parties’ waiver of any Default or Event of Default resulting from the
matters disclosed therein.

6.14 Physical Inventories.

(a) Cause not less than one physical inventory to be undertaken, at the expense
of the Loan Parties, in each twelve month period consistent with past practices,
conducted by such inventory takers as are satisfactory to the Agent and
following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Borrowers shall provide the Agent with the preliminary
Inventory levels at each of the Borrowers’ Stores within ten (10) days following
the completion of such physical inventory. The Lead Borrower, within 60 days
following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

(b) Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).

6.15 Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

6.16 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agent, from time to time
upon request, evidence satisfactory to the Agent as to the perfection of the
Liens created or intended to be created by the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien under the Security Documents upon acquisition
thereof), notify the Agent thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as

 

-103-



--------------------------------------------------------------------------------

shall be necessary or shall be requested by the Agent to grant and perfect such
Liens, including actions described in Section 6.16(a), all at the expense of the
Loan Parties. In no event shall compliance with this Section 6.16(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.16(b) if such transaction was not otherwise expressly
permitted by this Agreement or any other Loan Document or constitute or be
deemed to constitute Consent to the inclusion of any acquired assets in the
computation of the Canadian Borrowing Base and the Domestic Borrowing Base.

(c) Upon the request of the Agent, cooperate with the Agent to cause each of its
customs brokers, freight forwarders, consolidators and/or carriers to deliver an
agreement (including, without limitation, a Customs Broker/Carrier Agreement) to
the Agent covering such matters and in such form as the Agent may reasonably
require.

6.17 Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled except in the ordinary course of
business, consistent with past practices, (c) notify the Agent of any default by
any party with respect to such Leases and cooperate with the Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

6.18 Material Contracts. (a) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect except to the extent such Material
Contract is no longer used or useful in the conduct of the business of the Loan
Parties in the ordinary course of business, consistent with past practices,
(c) enforce each such Material Contract in accordance with its terms, and,
(d) upon request of the Agent, make such demands and requests for information
and reports or for action from any other party to each such Material Contract as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and (e) cause each of its Subsidiaries to do the foregoing,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Material Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file under the UCC, the PPSA or any similar Law or statute of any jurisdiction a
financing statement that names any Loan Party or any Subsidiary thereof as
debtor; sign or suffer to exist any security agreement authorizing any Person
thereunder to file such financing statement; sell any of its property or assets
subject to an understanding or agreement (contingent or otherwise) to repurchase
such property or assets with recourse to it or any of its Subsidiaries; or
assign or otherwise transfer any accounts or other rights to receive income,
other than, as to all of the above, Permitted Encumbrances.

 

-104-



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock; Equity Issuances

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;

(b) issue Disqualified Stock; or

(c) issue and sell any other Equity Interests other than those issued by (A) any
Subsidiary of the Lead Borrower to the Lead Borrower or any other Subsidiary of
the Lead Borrower, to the extent not prohibited by Section 7.02 from being
acquired by the applicable acquirer, or (B) the Lead Borrower, if such Equity
Interests are in the form of common stock or other securities that do not
require the making of any Restricted Payment on such Equity Interests, whether
in the form of mandatory distributions, dividends or payments upon mandatory
redemption other than redemption at the option of the Lead Borrower (unless such
Restricted Payments are to be made solely in additional shares of Equity
Interests, in lieu of cash), or (C) by the Lead Borrower to any officer,
director, employee or consultant of the Lead Borrower or any of its Subsidiaries
pursuant to employment agreements, stock options, stock incentive or stock
ownership plans.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or amalgamate
with or into another Person, (or agree to do any of the foregoing), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

(a) any Subsidiary which is not a Loan Party may merge or amalgamate with (i) a
Loan Party, provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any wholly-owned Subsidiary is merging or amalgamating with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

(b) any Subsidiary which is a Loan Party may merge or amalgamate into any
Subsidiary which is a Loan Party or into a Borrower, provided that in any merger
or amalgamation involving a Borrower, a Borrower shall be the continuing or
surviving Person;

(c) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge or amalgamate with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it; provided
that (i) the Person surviving such merger or amalgamation shall be a
wholly-owned Subsidiary of a Loan Party and such Person shall become a Loan
Party in accordance with the provisions of Section 6.11 hereof, and (ii) in the
case of any such merger or amalgamation to which any Loan Party is a party, such
Loan Party is the surviving Person; and

(d) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

7.05 Dispositions. Make any Disposition except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that each of the following shall be permitted so long as no Default or
Event of Default shall have occurred and be continuing prior, or immediately
after giving effect, to the following, or would result therefrom:

 

-105-



--------------------------------------------------------------------------------

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Lead Borrower may make Restricted Payments on account of employee stock
repurchase programs or other similar programs in an amount not to exceed
$30,000,000 in any Fiscal Year; and

(d) the Lead Borrower may make Restricted Payments to Holdings in an amount
necessary to pay the contractual rate of interest on the Senior Notes;

(e) the Lead Borrower may make Restricted Payments to Holdings in an amount
equal to the amount contributed by Holdings to the Lead Borrower consisting of
the proceeds of the Senior Notes; provided that, until such Restricted Payment
is made, such contribution by Holdings to the Lead Borrower shall remain in a
segregated account, and the proceeds thereof shall not be used for any other
purpose;

(f) the Loan Parties may make Restricted Payments from cash on hand and not with
proceeds of the Loans so long as (i) for the 120 days before any such Restricted
Payment, no Loans have been outstanding, (ii) for each of the 120 days preceding
such Restricted Payment, the Borrowers shall have had cash on hand sufficient to
make such Restricted Payment without the necessity of obtaining proceeds of
Loans for the operations of their business or for the purpose of making such
Restricted Payment, and (C) after giving effect to such Restricted Payment, no
Loans are outstanding; and

(g) if the RP Conditions are satisfied, the Loan Parties may make other
Restricted Payments.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Default or Event of Default then exists,
regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of (i) Permitted Indebtedness (other than Subordinated
Indebtedness), and (ii) Subordinated Indebtedness in accordance with the
subordination terms thereof, (b) voluntary prepayments, repurchases, redemptions
or defeasances of (i) Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness) as long as the Payment Conditions are satisfied, and
(ii) Subordinated Indebtedness in accordance with the subordination terms
thereof and as long as the Payment Conditions are satisfied, and (c) Permitted
Refinancings of any such Indebtedness.

7.08 Change in Nature of Business

Except for the retail sale of wine and related or ancillary products, and other
lines of business reasonably complimentary to those conducted by the Loan
Parties on the Effective Date or as otherwise approved in writing by the Lead
Borrower’s board of directors, engage in any line of business substantially
different from the business conducted by the Loan Parties and their Subsidiaries
on the Effective Date or any business reasonably related or incidental thereto.

 

-106-



--------------------------------------------------------------------------------

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (c) the issuance of Equity Interests in the Lead Borrower to any
officer, director, employee or consultant of the Lead Borrower or any of its
Subsidiaries, (d) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Lead Borrower or any of its Subsidiaries, (e) any issuances of securities (other
than any such issuances not permitted hereunder) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans (in each case in
respect of Equity Interests in the Lead Borrower), and (f) any transaction
permitted under (i) any of clauses (b) through (e) or clause (h) of the
definition of “Permitted Disposition”, (ii) clauses (n) or (q) of the definition
of “Permitted Encumbrances”, (iii) clauses (b), (d), (g), (h), (j), (k) or
(n) of the definition of “Permitted Indebtedness”, (iv) clauses (g), (i), (l),
(m) or (n) of the definition of “Permitted Investments”, or (v) any of Sections
7.03(c), 7.04, 7.06 or 7.07 hereof.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (d) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) for any
purpose that would violate Regulations T, U or X of the FRB, or (b) for any
purposes other than (i) the acquisition of working capital assets in the
ordinary course of business, (ii) to finance Capital Expenditures of the Loan
Parties, and (iii) for general corporate purposes, in each case to the extent
expressly permitted under Law and the Loan Documents.

7.12 Amendment of Material Documents.

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, would be materially adverse to the Credit Parties, or
otherwise would be reasonably likely to have a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

7.13 Fiscal Year.

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors.

Open new DDAs unless the Loan Parties shall have delivered to the Agent
appropriate Blocked Account Agreements. No Loan Party shall maintain any bank
accounts or enter into any agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.12 hereof.

7.15 Consolidated Fixed Charge Coverage Ratio.

During any period when Domestic Availability is less than the greater of (x) 10%
of the Loan Cap and (y) $20,000,000 (such period, a “Covenant Compliance
Period”), permit the Consolidated Fixed Charge Coverage Ratio, calculated as of
the last day of each month on a trailing twelve months basis (beginning with the
month ending immediately prior to the date that the Covenant Compliance Period
commenced), to be less than 1.0:1.0. For purposes hereof, a Covenant Compliance
Period shall be deemed continuing until Domestic Availability has exceeded the
greater of (x) 10% of the Loan Cap and (y) $20,000,000 for thirty
(30) consecutive days, in which case a Covenant Compliance Period shall no
longer be deemed to be continuing for purposes of this Agreement. The
termination of a Covenant Compliance Period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Period
in the event that the conditions set forth in the definition thereof again
arise.

7.16 Canadian Pension Plans.

No Canadian Loan Party shall become party to, or maintain or contribute to, or
become liable under, any Canadian Pension Plan which is a defined benefit
pension plan, or fail to make all required contributions to any Canadian Pension
Plan when due.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails (i) to pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, or 6.13 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 15 days; or

 

-108-



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $1,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any CFC that is not a Material Subsidiary) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, interim receiver, trustee, monitor, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, interim receiver, trustee, monitor,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for 45 calendar days or an order or decree approving or ordering any of the
foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 10 days after its issuance or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$3,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the

 

-109-



--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

(i) ERISA; Canadian Pension Plans. (i)(A) An ERISA Event occurs with respect to
a Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC which would reasonably be likely to
result in a Material Adverse Effect, or (B) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which failure would reasonably likely result
in a Material Adverse Effect, or (C) a Termination Event occurs which would
reasonably likely result in a Material Adverse Effect, or (ii) any event or
condition similar to those specified in clause (i) hereof shall occur or exist
with respect to any Canadian Pension Plan, which, in the reasonable judgment of
the Agent, would have a Material Adverse Effect, or if any Canadian Loan Party
becomes party to, or maintains or contributes to, any Canadian Pension Plan
which is a defined benefit pension plan, or if any Canadian Loan Party is in
default with respect to payments to a Canadian Pension Plan or any Lien arises
(save for contribution amounts not yet due) in connection with any Canadian
Pension Plan; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, ceases to be in full
force and effect other than as expressly permitted under the Loan Documents; or
any Loan Party or any other Affiliate thereof contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
the Loan Parties, taken as a whole, shall take any action to suspend the
operation of their business in the ordinary course, liquidate all or a material
portion of their assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “Going-Out-Of-Business”
sales of any material portion of their business; or

(m) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral of the type included in any of the Canadian Borrowing Base or
the Domestic Borrowing Base; or

(n) Breach of Contractual Obligation. Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

-110-



--------------------------------------------------------------------------------

(o) Indictment. (i) Any Loan Party is (A) criminally indicted or convicted of a
felony for fraud or dishonesty in connection with the Loan Parties’ business, or
(B) charged by a Governmental Authority under any law that would reasonably be
expected to lead to forfeiture of any material portion of Collateral, or
(ii) any director or senior officer of any Loan Party is (A) criminally indicted
or convicted of a felony or indictable offense for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral;

(p) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations (but excluding Other
Liabilities) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

 

-111-



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from the Domestic
Loan Parties or from the Collateral owned by the Domestic Loan Parties on
account of the Obligations shall be applied by the Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities and the Canadian Liabilities) constituting fees, indemnities, Credit
Party Expenses and other amounts (including fees, charges and disbursements of
counsel to the Agent and amounts payable under Article III) payable to the
Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities and the Canadian Liabilities) constituting indemnities, Credit Party
Expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the L/C Issuer (including amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Domestic Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Domestic Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Domestic Loans, L/C Borrowings with respect to Domestic
Letters of Credit, and fees (including Letter of Credit Fees) owing to the
Domestic Lenders, ratably among the Domestic Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Sixth payable to
them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans and L/C Borrowings with respect to Domestic
Letters of Credit, ratably among the Domestic Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Seventh held by
them;

 

-112-



--------------------------------------------------------------------------------

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Domestic Letters of Credit;

Ninth, to payment of that portion of the Canadian Liabilities (excluding the
Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including amounts payable under Article III) payable to the
Agent;

Tenth, to payment of that portion of the Canadian Liabilities (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the L/C Issuer (including Credit Party Expenses to the respective
Canadian Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Tenth
payable to them;

Eleventh, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans, L/C Borrowings with respect
to Canadian Letters of Credit, and fees (including Letter of Credit Fees) owing
to the Canadian Lenders, ratably among the Canadian Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Eleventh
payable to them;

Twelfth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans and L/C Borrowings with respect to
Canadian Letters of Credit, ratably among the Canadian Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Twelfth
held by them;

Thirteenth, to the Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Canadian Letters of Credit;

Fourteenth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations as
provided in Section 10.04(b), but excluding any Other Liabilities), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Fourteenth held by them;

Fifteenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Fifteenth held by them;

Sixteenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Sixteenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clauses Eighth and Thirteenth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

-113-



--------------------------------------------------------------------------------

(b) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from the Canadian
Loan Parties or from the Collateral owned by the Canadian Loan Parties on
account of the Obligations shall be applied by the Agent in the following order:

First, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting fees, indemnities, Credit Party
Expenses and other amounts (including amounts payable under Article III) payable
to the Agent;

Second, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, Credit Party Expenses, and
other amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the L/C Issuer (including amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans, L/C Borrowings with respect
to Canadian Letters of Credit, and fees (including Letter of Credit Fees) owing
to the Canadian Lenders, ratably among the Canadian Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans and L/C Borrowings with respect to
Canadian Letters of Credit, and to pay any amounts owing with respect to
Canadian Liabilities, ratably among the Canadian Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Canadian Letters of Credit;

Sixth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations as provided in Section 10.04(b), but excluding any Other Canadian
Liabilities), ratably among the Canadian Credit Parties in proportion to the
respective amounts described in this clause Sixth held by them;

Seventh, to payment of that portion of the Canadian Liabilities arising from
Cash Management Services, ratably among the Canadian Credit Parties in
proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to payment of all other Canadian Liabilities arising from Bank Products,
ratably among the Canadian Credit Parties in proportion to the respective
amounts described in this clause Eighth held by them; and

Last, the balance, if any, after all of the Canadian Liabilities have been
indefeasibly paid in full, to the Canadian Loan Parties or as otherwise required
by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral after all
Canadian Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Canadian Liabilities, if any, in
the order set forth above.

 

-114-



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders (in its capacity as a Lender), the Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the administrative agent and collateral agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto.

(b) The provisions of this Article are solely for the benefit of the Agent, the
Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
or branches that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates or branches in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as

 

-115-



--------------------------------------------------------------------------------

the Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. In the event
that the Agent obtains such actual knowledge or receives such a notice, the
Agent shall give prompt notice thereof to each of the other applicable Credit
Parties. Upon the occurrence of a Default or an Event of Default, the Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Applicable Lenders. Unless and until the Agent
shall have received such direction, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Default or Event of Default as it shall deem advisable in the best interest
of the Credit Parties. In no event shall the Agent be required to comply with
any such directions to the extent that the Agent believes that its compliance
with such directions would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04 Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Agent may perform any and all of their respective
duties and exercise their respective rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agent may
request.

 

-116-



--------------------------------------------------------------------------------

9.06 Resignation of Agent. The Agent may at any time give written notice of its
resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers and Joint Bookrunners, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as an Agent, a Lender or the L/C Issuer
hereunder.

9.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

-117-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (excluding Other Liabilities) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer, the Agent, and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Agent, and such Credit Parties under Sections 2.03(i), 2.03(j)
and 2.03(k) as applicable, 2.09 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Permitted Disposition, or
(iii) if approved, authorized or ratified in writing by the Applicable Lenders
in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances;

(c) to subordinate any Lien on Collateral other than Inventory, Accounts, Credit
Card Receivables, DDAs and securities accounts to the holder of any Lien
permitted by clause (s) of the definition of Permitted Encumbrances to secure
Indebtedness permitted pursuant to clause (k) of the definition of Permitted
Indebtedness; and

(d) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any

 

-118-



--------------------------------------------------------------------------------

Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Agent will, at
the Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the Liens of the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Facility Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

9.12 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

(b) is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

-119-



--------------------------------------------------------------------------------

9.13 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC, with the PPSA or with any other Law of
the United States or Canada can be perfected only by possession or control.
Should any Lender (other than the Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

9.14 Indemnification of Agent. Without limiting the obligations of Loan Parties
hereunder, the Lenders shall indemnify the Agent, the L/C Issuer and any Related
Party, as the case may be ratably according to their Applicable Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent, the L/C Issuer and their Related Parties in any way relating
to or arising out of this Agreement or any other Loan Document or any action
taken or omitted to be taken by the Agent, the L/C Issuer and their Related
Parties in connection therewith; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

9.16 Defaulting Lender.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if for any reason any Lender shall become a Defaulting Lender or
otherwise shall fail or refuse to abide by its obligations under this Agreement,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Law, in addition to the rights and remedies that may be
available to the other Credit Parties and the Loan Parties:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 10.08), will be applied at such time or times as may be
determined by Agent as follows: FIRST, to the payment of any amounts owing by
that Defaulting Lender to the Agent hereunder; SECOND, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the applicable L/C
Issuer or Swing Line Lender hereunder; THIRD, if so determined by the Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as cash collateral
for future funding obligations of that Defaulting Lender of any participation in
any Letter of Credit or Swing Line Loan; FOURTH, as the Borrowers may request
(so long as no Default or Event of

 

-120-



--------------------------------------------------------------------------------

Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; FIFTH, if so determined by the Agent and the Borrowers
and subject to Section 2.03(g), to be held in an interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; SIXTH, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, such L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; SEVENTH, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and EIGHTH,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (2) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment will be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 9.16
(a)(ii) will be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09 for any period during which that Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04 the Applicable Percentage of each non-Defaulting Lender
that is a Lender will be computed without giving effect to the Commitment of
that Defaulting Lender; provided, that, (A) each such reallocation will be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists and (B) each such reallocation will be
given effect only to the extent that, after giving effect to such reallocation,
each non-Defaulting Lender’s Applicable Percentage of the Defaulting Lender’s
aggregate Fronting Exposure will not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the sum of (x) the
aggregate Outstanding Amount of the Loans of that non-Defaulting Lender,
(y) that non-Defaulting Lender’s Applicable Percentage of the then Outstanding
Amount of any L/C Obligations, and (z) that non-Defaulting Lender’s Applicable
Percentage of the then Outstanding Amount of any Swing Line Loans.

(a) Defaulting Lender Cure. If the Borrowers, the Agent, L/C Issuer and Swing
Line Lender agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentage (without giving effect to Section 9.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting

 

-121-



--------------------------------------------------------------------------------

Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

9.17 Risk Participation.

(a) Upon the earlier of Substantial Liquidation (so long as the Canadian
Commitments have been terminated) or the Determination Date, if all Canadian
Liabilities have not been repaid in, then the Domestic Lenders shall purchase
(by way of a participation) from the Canadian Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion
of the Canadian Liabilities so that each Lender shall, after giving effect to
any such purchases, hold its Liquidation Percentage of all outstanding Canadian
Liabilities and all other Obligations (excluding Other Liabilities).

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (excluding those Obligations relating
to the Canadian Liabilities and excluding Other Liabilities) have not been
repaid in full, then the Canadian Lenders shall purchase from the Domestic
Lenders (on the date of Substantial Liquidation or the Determination Date, as
applicable) such portion of such Obligations (excluding Other Liabilities) so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Obligations (excluding Other
Liabilities) of the Domestic Borrowers and the Canadian Liabilities.

(c) All purchases of Obligations under this Section 9.17 shall be at par, for
cash, with no premium, discount or reduction.

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 9.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 9.17 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.

(f) The obligations of each Lender under this Section 9.17 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

(g) No fees required to be paid on any assignment pursuant to Section 10.06 of
this Agreement shall be payable in connection with any assignment under this
Section 9.17.

 

-122-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(i) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(ii) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written Consent of such Lender, or (ii) any
scheduled or mandatory reduction or termination of the Aggregate Commitments
hereunder or under any other Loan Document, without the written Consent of such
Lender;

(iii) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of such Lender; provided, however,
that only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the order of payments therein or the pro rata sharing of payments
required thereby without the written Consent of such Lender;

(v) change any provision of this Section or the definition of “Required
Lenders”, “Required Supermajority Lenders” or any other provision hereof or of
any Loan Document specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or thereunder,
without the written Consent of each Lender;

(vi) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(vii) except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents without the written Consent of each Lender;

(viii) increase any advance rate percentage set forth in the definition of the
terms “Canadian Borrowing Base”, or “Domestic Borrowing Base” without the
written Consent of each Lender; or otherwise change the definition of the terms
“Canadian Borrowing Base” or “Domestic Borrowing Base” or any component
definition thereof if

 

-123-



--------------------------------------------------------------------------------

as a result thereof the amounts available to be borrowed by the Borrowers would
be increased without the written Consent of the Required Supermajority Lenders;
provided that the foregoing shall not limit the discretion of the Agent to
change, establish or eliminate any Reserves;

(ix) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as otherwise provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written Consent
of each Lender; and

(x) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
Consent hereunder (and any amendment, waiver or consent which by its terms
requires the Consent of all Lenders or each affected Lender may be effected with
the Consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the Consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the Consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.

(c) If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

-124-



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section10.02(b) below, shall be effective as provided in such
Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED

 

-125-



--------------------------------------------------------------------------------

OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Loan Parties’ or the Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses,
provided that the Canadian Borrower shall only pay Credit Party Expenses owing
to the Canadian Credit Parties.

 

-126-



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent of the Agent), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit and any other Person seeking to enforce the rights of a
Borrower, beneficiary, transferee, or assignee or Letter of Credit proceeds or
the holder of an instrument or document related to any Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable on demand
therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
any of the Agent and the L/C Issuer, the assignment of any Commitment or Loan by
any Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

-127-



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate or the Bank of America-Canada Overnight Rate, as
applicable, from time to time in effect. The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in Section 10.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the

 

-128-



--------------------------------------------------------------------------------

Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Lead Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender; and

(B) the consent of the Agent, the L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 10.06(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the applicable Borrowers (at their expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.06(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and

 

-129-



--------------------------------------------------------------------------------

principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender (other than a Canadian Lender) if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Lead Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

-130-



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 10.06(b) above, or resigns as the Agent in accordance with the
provisions of Section 9.06, Bank of America may, (i) upon 30 days’ notice to the
Lead Borrower and the Lenders, resign as L/C Issuer and/or (ii) with duplication
of any notice required under Section 9.06, upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
Canadian Prime Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(i) Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its pro rata share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing

 

-131-



--------------------------------------------------------------------------------

provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Contract relating to any Loan Party
and its obligations, (g) with the consent of the Lead Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal, state and provincial
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations
(excluding Other Liabilities) now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, regardless of the
adequacy of the Collateral, and irrespective of whether or not such Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 9.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower or the Canadian Borrower, as applicable, and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

-132-



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Law, (a) characterize
any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the Lien on the Collateral,
the Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 10.04 hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender

 

-133-



--------------------------------------------------------------------------------

and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE STATE OF NEW YORK SITTING THEREIN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

-134-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan

 

-135-



--------------------------------------------------------------------------------

Party or any of its Affiliates on other matters) and none of the Credit Parties
has any obligation to any Loan Party or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act.
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

10.19 Canadian Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, the L/C
Issuer, or the Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

 

-136-



--------------------------------------------------------------------------------

(b) If the Agent has ascertained the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from any Loan Party or any such authorized
signatory in doing so.

(c) None of the Loan Parties shall, nor shall they permit any of their
Subsidiaries to (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to any AML Legislation, (ii) engage in
any dealings or transactions prohibited by AML Legislation, or be otherwise
associated with any such person in any manner violative of AML Legislation, or
(iii) otherwise become a person on the list of Specially Designated Nationals
and Blocked Persons or a similar list under AML Legislation.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent, any Lender or their respective
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to the Agent or such Lender and
without the prior written consent of the Agent or such Lender unless (and only
to the extent that) such Credit Party or Affiliate is required to do so under
Law and then, in any event, such Credit Party or Affiliate will consult with the
Agent or such Lender before issuing such press release or other public
disclosure.

(b) Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. The Agent and each Lender reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

10.22 Judgment Currency.

If, for purposes of obtaining judgment in any court, it is necessary to convert
a sum from the currency provided under a Loan Document (“Agreement Currency”)
into another currency, the Spot Rate shall be used as the rate of exchange.
Notwithstanding any judgment in a currency (“Judgment Currency”) other than the
Agreement Currency, a Loan Party shall discharge its obligation in respect of

 

-137-



--------------------------------------------------------------------------------

any sum due under a Loan Document only if, on the Business Day following receipt
by the Agent of payment in the Judgment Currency, the Agent can use the amount
paid to purchase the sum originally due in the Agreement Currency. If the
purchased amount is less than the sum originally due, such Loan Party agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Agent and the other Credit Parties against such loss. If the purchased amount is
greater than the sum originally due, the Agent shall return the excess amount to
such Loan Party (or to the Person legally entitled thereto).

10.23 Additional Waivers.

(a) To the fullest extent permitted by Law, the obligations of each Loan Party
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any Lien on, or the release of, any of
the Collateral or other security held by or on behalf of the Agent or any other
Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of Law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by Law, each Loan Party waives any defense
based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated; provided that the Canadian Borrower shall
be liable only for the Canadian Liabilities and the Collateral granted by the
Canadian Borrower shall secure only the Canadian Liabilities. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party against any other
Loan Party, as the case may be, or any security.

(d) The Obligations are the joint and several obligation of each Loan Party;
provided that the Canadian Loan Parties shall be liable only for the Canadian
Liabilities. Upon payment by any

 

-138-



--------------------------------------------------------------------------------

Loan Party of any Obligations, all rights of such Loan Party against any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitments. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Domestic Borrower shall, under
this Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Domestic Borrower making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Domestic Borrowers in an amount, for each of such other Domestic
Borrowers, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Domestic Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Domestic
Borrowers. As of any date of determination, the “Allocable Amount” of each
Domestic Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Domestic Borrower
hereunder without (a) rendering such Domestic Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Domestic Borrower with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Domestic Borrower unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of
the UFCA. Further, to the extent that any Domestic Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to the Canadian Borrower hereunder or other Obligations
incurred directly and primarily by any the Canadian Borrower, then, in addition
to any rights of contribution it may have from other Domestic Borrowers, such
Domestic Borrower shall be entitled to contribution and indemnification from,
and be reimbursed by, the Canadian Borrower in the amount of such payment.

10.24 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

10.25 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.26 Limitation of Canadian Borrower Liability.

 

-139-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Loan Parties hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities and the Canadian Loan Parties shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations of the Domestic Borrowers or the other Domestic Loan Parties.

10.27 Amendment and Restatement.

This Agreement, together with the Security Agreement, is an amendment and
restatement of the Existing Credit Agreement, it being acknowledged and agreed
that as of the Effective Date all obligations outstanding under or in connection
with the Existing Credit Agreement and any of the other Loan Documents (such
obligations, collectively, the “Existing Obligations”) constitute obligations
under this Agreement. This Agreement is in no way intended to constitute a
novation of the Existing Credit Agreement or the Existing Obligations. With
respect to (i) any date or time period occurring and ending prior to the
Effective Date, the Existing Credit Agreement and the other Loan Documents shall
govern the respective rights and obligations of any party or parties hereto also
party thereto and shall for such purposes remain in full force and effect; and
(ii) any date or time period occurring or ending on or after the Effective Date,
the rights and obligations of the parties hereto shall be governed by this
Agreement (including, without limitation, the exhibits and schedules hereto) and
the other Loan Documents. From and after the Effective Date, any reference to
the Existing Credit Agreement in any of the other Loan Documents executed or
issued by and/or delivered to any one or more parties hereto pursuant to or in
connection therewith shall be deemed to be a reference to this Agreement, and
the provisions of this Agreement shall prevail in the event of any conflict or
inconsistency between such provisions and those of the Existing Credit
Agreement.

10.28 Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

10.29 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guaranty or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guaranty voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

-140-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

DOMESTIC BORROWERS: RESTORATION HARDWARE, INC., as Lead Borrower and as a
Domestic Borrower By:  

/s/ Karen Boone

Name:   Karen Boone Title:   Chief Financial and Administrative   Officer
CANADIAN BORROWER: RESTORATION HARDWARE CANADA, INC., as Canadian Borrower By:  

/s/ Karen Boone

Name:   Karen Boone Title:   Director GUARANTOR: RH YOUNTVILLE, INC., as a
Guarantor By:  

/s/ Karen Boone

Name:   Karen Boone Title:   Chief Financial Officer

 

-141-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Domestic Lender, L/C Issuer and Swing Line
Lender By:  

/s/ Roger G. Malouf

Name:   Roger G. Malouf Title:   Director

 

-142-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a Canadian Lender
and L/C Issuer By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

 

-143-



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., a Domestic Lender By:  

/s/ Katherine M. Wolfe

Name:   Katherine M. Wolfe Title:   Vice President, Sr. Relationship Manager

 

-144-



--------------------------------------------------------------------------------

TD BANK, N.A., a Domestic Lender By:  

/s/ Virginia J. Pulverenti

Name:   Virginia J. Pulverenti Title:   Vice President

 

-145-



--------------------------------------------------------------------------------

REGIONS BANK, a Domestic Lender By:  

/s/ Lisa Joseph

Name:   Lisa Joseph Title:   Vice President

 

-146-



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a Domestic Lender By:  

/s/ Lauren Murphy

Name:   Lauren Murphy Title:   Assistant Vice President

 

-147-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., a Domestic Lender By:  

/s/ Jolinda N. Walden

Name:   Jolinda N. Walden Title:   Authorized Officer

 

-148-



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, a Domestic Lender By:  

/s/ David Lawrence

Name:   David Lawrence Title:   Vice President

 

-149-